Exhibit 10.8


[EXECUTION COPY]


AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
dated as of
May 7, 2019
Among
BRIGHTHOUSE FINANCIAL, INC.
as the Company
The BANKS Party Hereto
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
$1,000,000,000
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO SECURITIES, LLC,
and
U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners
BANK OF AMERICA, N.A.,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
and
U.S. BANK NATIONAL ASSOCIATION
as Syndication Agents
and
BARCLAYS BANK PLC,
BNP PARIBAS,
CITIBANK, N.A.,
CREDIT SUISSE AG, NEW YORK BRANCH,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA,
and
HSBC BANK, NATIONAL ASSOCIATION

as Documentation Agents

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------








ARTICLE I    DEFINITIONS                                1
SECTION 1.01    Definitions                                1
SECTION 1.02    Accounting Terms and Determinations                19
SECTION 1.03    Types of Borrowings                            19
SECTION 1.04    Interest Periods; LIBOR Notification                    20
ARTICLE II    THE CREDITS                                20
SECTION 2.01    Letters of Credit                            20
SECTION 2.02    Issuance and Administration of Syndicated Letters of
Credit    26
SECTION 2.03    Reimbursement for LC Disbursements, Cover, Etc            26
SECTION 2.04    Loans                                    30
SECTION 2.05    Notice of Borrowings; Interest Elections; Conversions and
Continuations of Loans                        30
SECTION 2.06    Funding of Loans                            32
SECTION 2.07    Evidence of Loans                            33
SECTION 2.08    Maturity of Loans                            34
SECTION 2.09    Interest Rates of Loans; Alternate Rate of
Interest            34
SECTION 2.10    Fees                                    36
SECTION 2.11    Termination, Reduction or Increase of Commitments        37
SECTION 2.12    Optional Prepayments                            38
SECTION 2.13    Payments Generally; Pro Rata Treatment                39
SECTION 2.14    Funding Losses                            40
SECTION 2.15    Computation of Interest and Fees                    41
SECTION 2.16    Provisions Relating to NAIC Approved Banks            41
SECTION 2.17    Defaulting Banks                            44
ARTICLE III    CONDITIONS                                49
SECTION 3.01    Each Credit Extension                            49
SECTION 3.02    Effectiveness                                49
ARTICLE IV    REPRESENTATIONS AND WARRANTIES                51
SECTION 4.01    Corporate Existence and Power                    51
SECTION 4.02    Corporate and Governmental Authorization;
Contravention        51
SECTION 4.03    Binding Effect                                51
SECTION 4.04    Financial Information; No Material Adverse Change            51
SECTION 4.05    Litigation                                52
SECTION 4.06    Compliance with ERISA; Plan Assets; Prohibited
Transactions    52
SECTION 4.07    Taxes                                    52
SECTION 4.08    Subsidiaries                                53
SECTION 4.09    Not an Investment Company                        53
SECTION 4.10    Obligations to be Pari Passu                        53
SECTION 4.11    No Default                                53
SECTION 4.12    Material Subsidiaries                            53
SECTION 4.13    [Reserved]                                53
SECTION 4.14    Full Disclosure                            53
SECTION 4.15    [Reserved]                                54
SECTION 4.16    Hybrid Instruments                            54
SECTION 4.17    Sanctioned Persons; Anti-Corruption Laws; Patriot Act        54




--------------------------------------------------------------------------------





SECTION 4.18    EEA Financial Institutions                        55
ARTICLE V    COVENANTS                                55
SECTION 5.01    Information                                55
SECTION 5.02    Payment of Obligations                        57
SECTION 5.03    Conduct of Business and Maintenance of Existence            58
SECTION 5.04    Maintenance of Property; Insurance                    58
SECTION 5.05    Compliance with Laws                        58
SECTION 5.06    Inspection of Property, Books and Records                58
SECTION 5.07    Financial Covenants                            59
SECTION 5.08    Negative Pledge                            59
SECTION 5.09    Consolidations, Mergers and Sales of Assets                59
SECTION 5.10    Use of Credit                                59
SECTION 5.11    Obligations to be Pari Passu                        60
SECTION 5.12    Certain Debt                                60
ARTICLE VI    DEFAULTS                                    60
SECTION 6.01    Events of Default                            60
SECTION 6.02    Notice of Default                            62
ARTICLE VII    THE ADMINISTRATIVE AGENT                        63
SECTION 7.01    Appointment and Authorization                    63
SECTION 7.02    Agent’s Fee                                63
SECTION 7.03    Agent and Affiliates                            63
SECTION 7.04    Action by Agent                            63
SECTION 7.05    Consultation with Experts                        63
SECTION 7.06    Liability of Agent                            63
SECTION 7.07    Indemnification                            64
SECTION 7.08    Credit Decision                            64
SECTION 7.09    Successor Agent                            64
SECTION 7.10    Delegation to Affiliates                        65
SECTION 7.11    Joint Lead Arrangers and Other Agents                65
SECTION 7.12    ERISA                                    65
ARTICLE VIII    CHANGE IN CIRCUMSTANCES                    66
SECTION 8.01    [Reserved]                                66
SECTION 8.02    Illegality                                66
SECTION 8.03    Increased Cost and Reduced Return                    67
SECTION 8.04    Base Rate Loans Substituted for Affected Euro-Dollar Loans    68
SECTION 8.05    Taxes                                    68
SECTION 8.06    [Reserved]                                72
SECTION 8.07    Mitigation Obligations; Replacement of Banks            72
ARTICLE IX    [RESERVED]                                    73
ARTICLE X    MISCELLANEOUS                                73
SECTION 10.01    Notices                                73
SECTION 10.02    No Waivers                                73
SECTION 10.03    Expenses; Indemnification; Non-Liability of Banks            73
SECTION 10.04    Sharing of Payments                            75
SECTION 10.05    Amendments and Waivers                        75




--------------------------------------------------------------------------------





SECTION 10.06    Successors and Assigns                        76
SECTION 10.07    Collateral                                78
SECTION 10.08    New York Law                            78
SECTION 10.09    Judicial Proceedings                            78
SECTION 10.10    Counterparts; Integration; Headings                    78
SECTION 10.11    Confidentiality                            80
SECTION 10.12    WAIVER OF JURY TRIAL                        81
SECTION 10.13    [Reserved]                                81
SECTION 10.14    USA PATRIOT Act                            81
SECTION 10.15    No Fiduciary Duty                            81
SECTION 10.16    Acknowledgment and Consent to Bail-In of EEA
Financial Institutions                            82
SECTION 10.17    Right of Setoff                                83
SECTION 10.18    Amendment and Restatement of Existing Credit
Agreement        83






--------------------------------------------------------------------------------






EXHIBITS
Exhibit A    Form of Note
Exhibit B    Form of Syndicated Letter of Credit
Exhibit C    [Reserved]
Exhibit D    Form of Assignment and Assumption
Exhibit E     Form of Confirming Bank Agreement


SCHEDULES
Schedule I    Commitments
Schedule II    Material Subsidiaries
Schedule III    Hybrid Instruments








1



--------------------------------------------------------------------------------






AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of May 7, 2019 among:
BRIGHTHOUSE FINANCIAL, INC., a Delaware corporation, the BANKS party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The Company, the Banks party thereto, and the Administrative Agent and the other
agents and arrangers from time to time party thereto have entered into that
certain Credit Agreement, dated as of December 2, 2016 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Credit Agreement”), pursuant to which the Banks party thereto made
a revolving credit facility and letters of credit available to the Company.
The Company has requested that the Banks continue to make available letters of
credit for the account of the Company and its Subsidiaries, and the Company has
requested that the Banks continue to make revolving loans to it, in an aggregate
face or principal amount not exceeding $1,000,000,000 at any one time
outstanding, and the Banks are prepared to make available such letters of credit
and make such revolving loans upon the terms and conditions hereof. Accordingly,
the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01    Definitions. The following terms, as used herein, have the
following meanings:
“Additional Commitment Bank” means (a) a Bank or (b) any other Person which is a
NAIC Approved Bank, in each case that agrees to provide a Commitment or (in the
case of a Bank) agrees to increase the amount of its Commitment pursuant to
Section 2.11(c), with the consent of the Administrative Agent and each Fronting
Issuing Bank (such consent not to be unreasonably withheld or delayed).
“Adjusted Consolidated Net Worth” means, at any date, without duplication, the
sum of (a) the consolidated shareholders’ equity, determined in accordance with
GAAP, of the Company and its Consolidated Subsidiaries, plus (b) the aggregate
Hybrid Instrument Amount; provided that, in determining such Adjusted
Consolidated Net Worth, there shall be excluded (i) any “Accumulated Other
Comprehensive Income (Loss)” shown on the consolidated balance sheet of the
Company and its Consolidated Subsidiaries prepared in accordance with GAAP, (ii)
the effects of the application of FASB ASC 815 to derivative or hedge
transactions entered into with respect to statutory reserves related to
universal life insurance policies with secondary guarantees that were designated
as runoff within 120 days of August 4, 2017 in the Company’s financial
statements prepared in accordance with GAAP and the related tax impact, (iii)
the effect of any election under the fair value option in FASB ASC 825
permitting a Person to measure its financial assets or liabilities at the fair
value thereof, and the related tax impact, and (iv) all noncontrolling equity
interests in subsidiaries (as determined in accordance with Statement of
Financial Accounting Standards No. 160, entitled “Noncontrolling Interests in
Consolidated Financial Statements”) shown on the consolidated balance sheet of
the Company and its Consolidated Subsidiaries.


1



--------------------------------------------------------------------------------





“Adjusted LIBO Rate” means, with respect to any Euro-Dollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Euro-Dollar Reserve Percentage.
“Administrative Agent” means JPMorgan, in its capacity as agent for the Banks
hereunder, and its successors in such capacity.
“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Company) duly
completed by such Bank.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.
“Agreement” means this Amended and Restated Revolving Credit Agreement, as it
may be amended or modified and in effect from time to time.
“Anti-Corruption Laws” has the meaning set forth in Section 4.17.
“Anti-Money Laundering Laws” has the meaning set forth in Section 4.17.
“Applicable Lending Office” means, as to each Bank, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
or such other office, branch or Affiliate of such Bank as it may hereafter
designate as its Applicable Lending Office for purposes hereof by notice to the
Company and the Administrative Agent.
“Applicable Commitment Fee Rate”, “Applicable Letter of Credit Commission” and
“Applicable Margin” means, for any day, with respect to the Commitment Fees
payable hereunder or with respect to the letter of credit fees payable under
Section 2.10(b) or with respect to the interest margin on any Base Rate Loan or
Euro-Dollar Loan, as the case may be, the applicable rate per annum set forth
below under the caption “Applicable Commitment Fee Rate”, “Applicable Letter of
Credit Commission”, “Applicable Margin (Base Rate Loans)” or “Applicable Margin
(Euro-Dollar Loans)”, respectively, based upon the ratings by Moody’s and S&P,
respectively, applicable on such date to the Index Debt:
 
Index Debt
Ratings (S&P/
Moody’s)
Applicable 
Commitment
Fee Rate
Applicable
Margin (Euro-Dollar Loans)
Applicable
Margin (Base
Rate Loans)
Applicable
Letter of Credit
Commission
Category 1
≥ A- / A3
0.125%
1.125%
0.125%
1.000%
 
 
 
 
 
 
Category 2
BBB+ / Baa1
0.150%
1.250%
0.250%
1.125%
 
 
 
 
 
 
Category 3
BBB / Baa2
0.200%
1.500%
0.500%
1.375%
 
 
 
 
 
 
Category 4
BBB- / Baa3
0.275%
1.750%
0.750%
1.625%
 
 
 
 
 
 
Category 5
< BBB- / Baa3
0.350%
2.125%
1.125%
2.000%



2



--------------------------------------------------------------------------------







For purposes of the foregoing, (a) if the ratings established or deemed to have
been established by Moody’s and S&P for the Index Debt shall fall within
different Categories that are one Category apart, the Applicable Commitment Fee
Rate, the Applicable Letter of Credit Commission and the Applicable Margin shall
be determined by reference to the Category of the higher of the two ratings; (b)
if the ratings established or deemed to have been established by Moody’s and S&P
for the Index Debt shall fall within different Categories that are more than one
Category apart, the Applicable Commitment Fee Rate, the Applicable Letter of
Credit Commission and the Applicable Margin shall be determined by reference to
the Category next below that of the higher of the two ratings; (c) if only one
of Moody’s and S&P shall have in effect a rating for the Index Debt, the
Applicable Commitment Fee Rate, the Applicable Letter of Credit Commission and
the Applicable Margin shall be determined by reference to the Category of such
rating; (d) if neither Moody’s nor S&P shall have in effect a rating for the
Index Debt (other than by reason of the circumstances referred to in the second
to last sentence of this definition), then the applicable rating shall be
determined by reference to Category 5; and (e) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Company to the Administrative Agent and
the Banks pursuant to Section 5.01 or otherwise. Each change in the Applicable
Commitment Fee Rate, the Applicable Letter of Credit Commission and the
Applicable Margin shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. If the rating system of Moody’s or S&P shall change, or
if either such rating agency shall cease to be in the business of rating
corporate debt obligations, the Company and the Banks shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Commitment Fee Rate, the Applicable Letter
of Credit Commission and the Applicable Margin shall be determined by reference
to the rating of Moody’s and/or S&P, as the case may be, most recently in effect
prior to such change or cessation. References herein to “Applicable Margin”
shall refer to the Applicable Margin for the relevant Type of Loan, as
applicable.
“Applicable Percentage” means, with respect to any Bank at any time, the
percentage of the total Commitments at any time represented by such Bank’s
Commitment; provided that in the case of Section 2.17 when a Defaulting Bank
shall exist, “Applicable Percentage” shall mean the percentage of the total
Commitments (disregarding any Defaulting Bank’s Commitment) represented by such
Bank’s Commitment. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments and to any Bank’s status as a
Defaulting Bank at the time of determination.
“Applicant” means, with respect to a particular Letter of Credit, the Company or
any other Subsidiary of the Company applying for such Letter of Credit pursuant
to Section 2.01 and Section 2.02, provided that, if the Applicant is a
Subsidiary of the Company, the Company shall be a Co-Applicant with respect to
such Letter of Credit.
“Approved Electronic Platform” has the meaning set forth in Section 10.10(c).


3



--------------------------------------------------------------------------------





“Assignee” has the meaning set forth in Section 10.06(c).
“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an Assignee (with the consent of any party whose consent is required by
Section 10.06), and accepted by the Administrative Agent, in the form of Exhibit
D or any other form approved by the Administrative Agent.
“ASU” means the Accounting Standards Update No. 2018-12 regarding the accounting
for long-duration insurance contracts issued by FASB on August 15, 2018 to be
effective January 1, 2021.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank” means each Person listed under the caption “BANKS” on the signature pages
hereof, and each other Person that shall become a party hereto as a Bank
pursuant to this Agreement (other than any such Person that ceases to be a Bank
by means of assignment pursuant to this Agreement), together with its
successors. For purposes of clarification, the term “Bank” shall include each
Fronting Issuing Bank.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a governmental body, agency or official or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such governmental body, agency or official or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the NYFRB Rate in effect on such day plus 1/2 of 1%, (b) the “prime rate”
last quoted by the Wall Street Journal in the U.S. or, if the Wall Street
Journal ceases to quote such rate, the highest per annum interest rate published
by the Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent), and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or, if such day is not a Domestic
Business Day, the immediately preceding Domestic Business Day) plus 1.00%;
provided that for the purpose of this definition, the Adjusted LIBO Rate for any
day shall


4



--------------------------------------------------------------------------------





be based on the LIBO Screen Rate (or if the LIBO Screen Rate is not available
for such period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Base Rate due to a change in the “prime rate”,
the NYFRB Rate, or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the “prime rate”, the NYFRB Rate, or the
Adjusted LIBO Rate. If the Base Rate is being used as an alternate rate of
interest pursuant to Section 2.09(e), then the Base Rate shall be the greater of
clauses (a) and (b) above without reference to clause (c) above. For the
avoidance of doubt, if the Base Rate as determined pursuant to the foregoing
would be less than 1.00%, such rate shall be deemed to be 1.00% for the purposes
of this Agreement.
“Base Rate Borrowing” shall have the meaning set forth in Section 1.03.
“Base Rate Loan” means a Loan to be made by a Bank pursuant to Section 2.04 as a
Base Rate Loan in accordance with the applicable Notice of Borrowing or Article
VIII.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Benefit Plans” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes the Plan Asset Regulations
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan.”
“Brighthouse Reinsurance” means Brighthouse Reinsurance Company of Delaware, a
Delaware corporation.
“Borrowing” has the meaning set forth in Section 1.03.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.
“Change of Control” means any event or series of events by which any person or
group of persons (within the meaning of Section 13 or 14 of the Securities
Exchange Act of 1934, as amended) shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the SEC under said Act) of 25%
or more of the outstanding shares of common stock of the Company.
“Co-Applicant” means the Company, acting as a co-applicant for an Applicant,
with respect to a particular Letter of Credit.
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.


5



--------------------------------------------------------------------------------





“Collateral Account” has the meaning set forth in Section 2.03(e).
“Commitment” means, with respect to any Bank, the commitment of such Bank (a) to
issue Syndicated Letters of Credit under Section 2.01(a) and to acquire
participations in Fronted Letters of Credit and/or (b) to make Loans hereunder,
in each case expressed as an amount representing the maximum aggregate amount of
such Bank’s Credit Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to this Agreement (including pursuant to
assignments by or to such Bank pursuant to Section 10.06). The initial amount of
each Bank’s Commitment is set forth on Schedule I hereto or in the Assignment
and Assumption or other instrument executed and delivered hereunder pursuant to
which such Bank shall have assumed its Commitment, as applicable. The aggregate
amount of the Banks’ Commitments is $1,000,000,000 as of the Effective Date. The
Commitments of the Banks are several and not joint and no Bank shall be
responsible for any other Bank’s failure (a) to issue Syndicated Letters of
Credit under Section 2.01(a) and to acquire participations in Fronted Letters of
Credit and/or (b) to make Loans hereunder.
“Commitment Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Termination Date and the date
of termination of the Commitments.
“Commitment Increase” has the meaning set forth in Section 2.11(c).
“Company” means Brighthouse Financial, Inc., a Delaware corporation, and its
successors.
“Confirming Bank” means, with respect to any Bank, any other bank that has
agreed, by delivery of a confirming bank agreement in substantially the form of
Exhibit E (a “Confirming Bank Agreement”), that such other bank will itself
honor the obligations of such Bank in respect of a draft complying with the
terms of a Letter of Credit as if, and to the extent, such other bank were the
“Issuing Bank” named in such Letter of Credit, provided that no Bank shall be
obligated to so act as a Confirming Bank.
“Confirming Bank Agreement” has the meaning set forth in the definition of
“Confirming Bank”.
“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which are consolidated with those of the Company in its consolidated
financial statements.
“Consolidated Total Capitalization” means, at any date, for the Company and its
Consolidated Subsidiaries, the sum of, without duplication, (i) Consolidated
Total Indebtedness plus (ii) Adjusted Consolidated Net Worth.
“Consolidated Total Indebtedness” means, at any date, for the Company and its
Consolidated Subsidiaries, the sum of, without duplication, (i) the aggregate
amount of all Non-Operating Indebtedness plus (ii) the aggregate amount of all
Hybrid Instruments of such Person to the extent such amount would not be
included in the determination of Adjusted Consolidated Net Worth.
“Credit Documents” means (a) this Agreement, (b) the Notes, (c) with respect to
any Letter of Credit, collectively, any application therefor and any other
agreements, instruments, guarantees or other documents (whether general in
application or applicable only to such Letter of Credit) governing or providing
for (i) the rights and obligations of the parties concerned or at risk with
respect to such Letter of


6



--------------------------------------------------------------------------------





Credit or (ii) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time and (d)
the Fee Letters.
“Credit Exposure” means, with respect to any Bank at any time, the sum of (a)
the aggregate principal amount of such Bank’s Loans and (b) the aggregate amount
of such Bank’s LC Exposure, in each case, outstanding at such time.
“Credit Party” means the Administrative Agent, each Fronting Issuing Bank or any
Bank.
“Debt” of any Person means, at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (c)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (d) all obligations of such Person as lessee under capital leases, (e)
all non-contingent obligations of such Person to reimburse any bank or other
Person in respect of amounts paid under a letter of credit, banker’s acceptance
or similar instrument, (f) all Debt of others secured by a Lien on any asset of
such Person, whether or not such Debt is assumed by such Person, (g) all Debt of
others Guaranteed by such Person, and (h) all obligations of such Person in
respect of Disqualified Capital Stock (and, for the avoidance of doubt, Debt
shall include Hybrid Instruments); provided that the definition of “Debt” does
not include any obligations of such Person (x) under repurchase or reverse
repurchase agreements to repurchase or resell (as applicable) securities (or
other property) which arise out of or in connection with the sale of the same or
substantially similar securities (or other property) or (y) to return collateral
pledged in respect of or in connection with the loan of such securities.
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
“Defaulting Bank” means any Bank that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its obligations in respect of Letters of
Credit (including its participations in Fronted Letters of Credit) or (iii) pay
over to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Bank notifies the Administrative
Agent in writing that such failure is the result of such Bank’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Company or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Bank’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Domestic Business Days after request by the
Administrative Agent or any Fronting Issuing Bank, acting in good faith, to
provide a certification in writing from an authorized officer of such Bank that
it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and obligations in respect of then
outstanding Letters of Credit (including its participations in then outstanding
Fronted Letters


7



--------------------------------------------------------------------------------





of Credit) under this Agreement, provided that such Bank shall cease to be a
Defaulting Bank pursuant to this clause (c) upon receipt by the Administrative
Agent or such Fronting Issuing Bank of such certification in form and substance
satisfactory to the Administrative Agent and (if applicable) such Fronting
Issuing Bank, (d) has become the subject of (A) a Bankruptcy Event or (B) a
Bail-In Action, or (e) ceases to be a NAIC-Approved Bank and has failed to
comply with its obligations under Section 2.16(b).
“Derivative Financial Products” of any Person means all obligations (including
whether pursuant to any master agreement or any particular agreement or
transaction) of such Person in respect of any rate swap transaction, basis swap,
forward rate transaction, interest rate future, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency future, currency option or any other similar
transaction (including any option with respect to any of the foregoing) or any
combination thereof.
“Disqualified Capital Stock” means that portion of any Capital Stock (other than
Capital Stock that is solely redeemable, or at the election of the issuer
thereof (not subject to any condition), may be redeemed, with Capital Stock that
is not Disqualified Capital Stock) which, by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable at the
option of the holder thereof), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the sole option of the holder thereof, on or prior to 180 days
after the first anniversary of the Termination Date.
“Dividing Person” has the meaning set forth in the definition of “Division.”
“Division” means the division of assets, liabilities, and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Dollars” and the sign “$” means lawful money in the United States of America.
“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


8



--------------------------------------------------------------------------------





“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.02.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment including, without limitation, ambient air, surface water,
ground water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.
“Equity Issuance” means, with respect to any Person, (a) any issuance or sale by
such Person of (i) any Capital Stock, (ii) any warrants or options exercisable
in respect of Capital Stock (other than any warrants or options issued to
directors, officers or employees of such Person in their capacity as such and
any Capital Stock issued upon the exercise thereof) or (iii) any other security
or instrument representing Capital Stock (or the right to obtain any Capital
Stock) in such Person or (b) the receipt by such Person of any contribution to
its capital (whether or not evidenced by any equity security) by any other
Person; provided that Equity Issuance shall not include, with respect to any
Subsidiary of the Company, any such issuance or sale by such Subsidiary to the
Company or another Subsidiary or any capital contribution by the Company or
another Subsidiary to such Subsidiary.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
“ERISA Group” means the Company and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Company, are treated as a single
employer under Section 414(b) or 414(c) of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London.
“Euro-Dollar Borrowing” shall have the meaning set forth in Section 1.03.
“Euro-Dollar Loan” means the portion of the Loans that bears interest by
reference to the Adjusted LIBO Rate (other than the Adjusted LIBO Rate component
of the Base Rate) in accordance with the applicable Notice of Borrowing or as
otherwise set forth herein.
“Euro-Dollar Reserve Percentage” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate maximum


9



--------------------------------------------------------------------------------





reserve percentage (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Federal Reserve Board to
which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D). Such reserve percentage shall include those
imposed pursuant to Regulation D. Euro-Dollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit or credit for proration, exemption or offsets that may be
available from time to time to any Bank under Regulation D or any comparable
regulation. The Euro-Dollar Reserve Percentage shall be adjusted automatically
on and as of the effective date of any change in any reserve percentage.
“Event of Default” has the meaning set forth in Section 6.01.
“Excluded Taxes” has the meaning set forth in the definition of “Taxes.”
“Existing Credit Agreement” has the meaning set forth in the preamble of this
Agreement.
“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions (or on any
such day that is not a Domestic Business Day, on the immediately preceding
Domestic Business Day), as determined in such manner as the NYFRB shall set
forth on its public website from time to time, and published on the next
succeeding Domestic Business Day by the NYFRB as the federal funds effective
rate; provided that if the Federal Funds Rate as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.
“Fee Letters” means, collectively, (i) that certain letter agreement, dated
April 4, 2019, between the Company and each of the Joint Lead Arrangers and/or
their affiliates and (ii) that certain letter agreement, dated April 4, 2019,
among the Company and JPMorgan, in each case, as amended and in effect from time
to time.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer, or other senior financial officer of
the Company, in each case, to the extent duly authorized to deliver
certifications hereunder.
“Fronted LC Commitment” means, with respect to any Fronting Issuing Bank, the
maximum aggregate undrawn face amount of Fronted Letters of Credit which such
Fronting Issuing Bank shall have agreed to issue hereunder (as set forth (i) in
the case of any Fronting Issuing Bank party hereto as of the Effective Date,
beneath the signature of such Fronting Issuing Bank on its signature page hereto
or (ii) in the case of any Bank that shall become a Fronting Issuing Bank after
the Effective Date, in the written instrument referred to in the definition of
“Fronting Issuing Bank” by which it agrees to be a Fronting Issuing Bank
hereunder), as such maximum amount may be changed from time to time in
accordance with Section 2.01(a).
“Fronted LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Fronted Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements under Fronted Letters of Credit that
have not yet been reimbursed by or on behalf of the Company at such


10



--------------------------------------------------------------------------------





time. The Fronted LC Exposure of any Bank shall at any time be its Applicable
Percentage of the total Fronted LC Exposure at such time.
“Fronted Letter of Credit” means a letter of credit issued by a Fronting Issuing
Bank as the sole issuing bank.
“Fronting Issuing Bank” means each Bank, if any, that has agreed, in its sole
discretion, to be a Fronting Issuing Bank and to issue Fronted Letters of Credit
hereunder, on or after the Effective Date by a written instrument executed by
such Bank and the Company and delivered to the Administrative Agent hereunder
(which instrument shall be in form and substance satisfactory to the
Administrative Agent), whereupon such Bank shall become a Fronting Issuing Bank
hereunder, provided that no Bank shall be obligated to so act as a Fronting
Issuing Bank.
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.
“Hybrid Instruments” means Securities (as defined below) that are given at least
some equity credit by S&P or Moody’s (and as to which, in the case of any Hybrid
Instrument issued after December 2, 2016, the Administrative Agent shall have
received evidence thereof (which may be in the form of a press release or other
public posting by S&P or Moody’s that includes the amount of equity credit given
to such Hybrid Instrument), provided that the term “Hybrid Instruments” shall
exclude any Securities to the extent recorded in the shareholder’s equity
section of the combined or consolidated balance sheet of the Company and its
Consolidated Subsidiaries most recently filed with the SEC. As used herein
“Securities” means any stock, share, partnership interest, membership interest
in a limited liability company, voting trust certificate, certificate of
interest or participation in any profit-sharing agreement or arrangement,
option, warrant, bond, debenture, note, or other evidence of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.
“Hybrid Instrument Amount” means, with respect to any Hybrid Instruments, the
principal amount (which principal amount may be a portion of the aggregate
principal amount) of such Hybrid Instrument that is accorded equity credit
treatment by S&P and/or Moody’s at the time of issuance thereof; provided that,
(i) in the case such Hybrid Instruments are given equity credit by both S&P and
Moody’s, the higher of the two amounts shall apply, (ii) the equity credit
treatment given by S&P and Moody’s to any Hybrid


11



--------------------------------------------------------------------------------





Instrument at the time of issuance shall be deemed to apply to such Hybrid
Instrument to the extent such Hybrid Instrument remains outstanding,
irrespective of any change in the equity credit treatment given by either such
rating agency to such Hybrid Instrument at any time after the date of issuance
(it being agreed, for avoidance of doubt, that any change in the amount or
percentage of the equity credit given to such Hybrid Instrument that is
contemplated in the equity credit treatment given to such Hybrid Instrument as
of the date of issuance (including, without limitation, any such change
resulting from the life to maturity of such Hybrid Instrument or the amount of
all such Hybrid Instruments as a percentage of total adjusted capital (as
determined by S&P or Moody’s)) shall continue to be given effect after the date
of issuance in determining the Hybrid Instrument Amount) and (iii) the Hybrid
Instrument Amount that is included in the determination of Adjusted Consolidated
Net Worth shall not, at any time, exceed 15% of Consolidated Total
Capitalization.
“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate.”
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Insurance Subsidiary” means any Subsidiary which is subject to the regulation
of, and is required to file statements with, any governmental body, agency or
official in any State or territory of the United States or the District of
Columbia which regulates insurance companies or the doing of an insurance
business therein, including, without limitation, Brighthouse Reinsurance.
“Interest Election Request” means a request by the Company to convert or
continue a Borrowing in accordance with Section 2.05(b).
“Interest Period” means, with respect to each Euro-Dollar Borrowing, the period
commencing on the date of such Borrowing and ending one, two, three or six
months (or, if available, nine or twelve months with the consent of all of the
Banks) thereafter, as the Company may elect in the applicable Notice of
Borrowing or Interest Election Request; provided that:
(a)    any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;
(b)    any Interest Period which begins on the last Euro-Dollar Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Euro-Dollar Business Day of a calendar month; and
(c)    any Interest Period which begins before the Termination Date and would
otherwise end after the Termination Date shall end on the Termination Date.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“Intermediate Co.” means Brighthouse Holdings, LLC, a Delaware limited liability
company.


12



--------------------------------------------------------------------------------





“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for Dollars that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for the
shortest period (for which that LIBO Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time.
“Joint Lead Arrangers” means JPMorgan, MLPFS, U.S. Bank National Association,
and Wells Fargo Securities, LLC, in their capacities as joint lead arrangers and
joint bookrunners.
“JPMorgan” means JPMorgan Chase Bank, N.A.
“LC Disbursement” means a payment made by a Bank pursuant to a Letter of Credit.
“LC Exposure” means, at any time, the sum of (a) the Syndicated LC Exposure at
such time plus (b) the Fronted LC Exposure at such time. The LC Exposure of any
Bank shall at any time be the sum of (a) its Syndicated LC Exposure at such time
plus (b) its Fronted LC Exposure at such time.
“LC Reimbursement Loan” means a Loan the proceeds of which are used solely to
finance the reimbursement of LC Disbursements as contemplated by Section
2.03(a).
“Letters of Credit” means letters of credit issued under Section 2.01 and shall
include Syndicated Letters of Credit and Fronted Letters of Credit.
“LIBO Rate” applicable to any Interest Period means, with respect to any
Euro-Dollar Loan for any Interest Period, the LIBO Screen Rate at approximately
11:00 a.m., London time, two Euro-Dollar Business Days prior to the commencement
of such Interest Period; provided that if the LIBO Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
with respect Dollars then the LIBO Rate shall be the Interpolated Rate.
“LIBO Screen Rate” means, for any day and time, with respect to any Euro-Dollar
Loan for any Interest Period, the London interbank offered rate as administered
by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for Dollars for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 and LIBOR02
of the Reuters screen that displays such rate (or, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion), provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, the Company or any Subsidiary shall be deemed to own
subject to a Lien any asset which it has acquired or beneficially holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.


13



--------------------------------------------------------------------------------





“Loan” means a Base Rate Loan or a Euro-Dollar Loan and “Loans” means Base Rate
Loans or Euro-Dollar Loans or any combination of the foregoing.
“Material Adverse Effect” means a material adverse effect on (a) business,
assets, property or financial condition of the Company and its Consolidated
Subsidiaries, taken as a whole or (b) the validity or enforceability of any of
the Credit Documents or the material rights and remedies of the Banks under the
Credit Documents.
“Material Subsidiary” means (a) Intermediate Co., (b) Brighthouse Reinsurance,
(c) any other Subsidiary that has total assets (including, without limitation,
Capital Stock of its Subsidiaries) in excess of 10% of the total assets of the
Company and its Consolidated Subsidiaries (based upon and as of the date of the
filing of the most recent combined or consolidated balance sheet of the Company
furnished pursuant to Section 4.04 or 5.01), and (d) any Subsidiary formed or
organized after the Effective Date that owns, directly or indirectly, greater
than 10% of the Capital Stock of any other Material Subsidiary. In the event
that the aggregate total assets of the Material Subsidiaries represents less
than 80% of the consolidated total assets of the Company and its Consolidated
Subsidiaries (as reported on the Company’s most recent combined or consolidated
balance sheet furnished pursuant to Section 4.04 or 5.01), the Company shall
promptly designate an additional Subsidiary or Subsidiaries as Material
Subsidiaries in order that, after such designation, the aggregate total assets
of the Material Subsidiaries represent at least 80% of the consolidated total
assets of the Company and its Consolidated Subsidiaries (as reported on the
Company’s most recent combined or consolidated balance sheet furnished pursuant
to Section 4.04 or 5.01).
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Effective Date).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five-year period.
“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.
“NAIC Approved Bank” means (a) any Bank that is a financial institution listed
on the most current “List of Qualified U.S. Financial Institutions” approved by
the NAIC (the “NAIC Qualified Financial Institution List”) or (b) any Bank as to
which its Confirming Bank is a financial institution listed on the NAIC
Qualified Financial Institution List.
“NAIC Qualified Financial Institution List” has the meaning set forth in the
definition of “NAIC Approved Bank”.


14



--------------------------------------------------------------------------------





“Net Proceeds” means, with respect to any Equity Issuance, the aggregate cash
proceeds received in respect of such Equity Issuance, net of all reasonable fees
and out-of-pocket expenses paid to third parties (other than Affiliates of the
Company) in connection therewith; provided that Net Proceeds of any Equity
Issuance shall not include any proceeds received in respect of the exercise of
stock options held by officers, directors, employees, or consultants of the
Company or any of its Subsidiaries.
“Non-Consenting Bank” means any Bank that does not approve any consent, waiver
or amendment that (a) requires the approval of each Bank or each affected Banks
in accordance with the terms of Section 10.05 and (b) has been approved by the
Required Banks.
“Non-Defaulting Banks” means any Bank that is not a Defaulting Bank.
“Non-NAIC Approved Bank” means, at any time, any Bank that is not a NAIC
Approved Bank.
“Non-Operating Indebtedness” of any Person means, at any date, all Debt (other
than Operating Indebtedness) of such Person.
“Non-Pro Rata Issuance Election” means an election by the Company to have a
Syndicated Letter of Credit issued, renewed, extended or amended on an adjusted
pro rata basis, as more fully described in clause (d) of Section 2.16.
“Notes” means a promissory note or notes of the Company, substantially in the
form of Exhibit A hereto, evidencing the obligation of the Company to repay the
Loans made to it hereunder, and “Note” means any one of such promissory notes
issued hereunder.
“Notice of Borrowing” has the meaning set forth in Section 2.05(a).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Domestic Business Day, for the immediately
preceding Domestic Business Day); provided that if none of such rates are
published for any day that is a Domestic Business Day, the term “NYFRB Rate”
means the rate for a federal funds transaction quoted at 11:00 a.m. (New York
City time) on such day received by the Administrative Agent from a Federal funds
broker of recognized standing selected by it; provided, further, that if any of
the aforesaid rates shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Company or any Applicant arising under any Credit
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Company or any Applicant or any Affiliate thereof of any proceeding under any
bankruptcy, insolvency or similar laws affecting creditors’ rights generally
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding


15



--------------------------------------------------------------------------------





“Operating Indebtedness” of any Person means, at any date, without duplication,
any Debt of such Person (a) in respect of or supporting (including any Guarantee
of Debt in respect thereof) AXXX, XXX and other similar life reserve
requirements, (b) incurred in connection with repurchase agreements and
securities lending, (c) to the extent the proceeds of which are used directly or
indirectly (including for the purpose of funding portfolios that are used to
fund trusts in order) to support AXXX, XXX and other similar life reserves, (d)
to the extent the proceeds of which are used to fund discrete customer-related
assets or pools of assets (and related hedge instruments and capital) that are
at least notionally segregated from other assets and have sufficient cash flow
to pay principal and interest thereof, with insignificant risk of other assets
of the Company and its Subsidiaries being called upon to make such principal and
interest payments, (e) excluded entirely from financial leverage by both S&P and
Moody’s in their evaluation of such Person, or (f) consisting of secured loans
or other secured obligations owed to Federal Home Loan Banks or Farmer Mac
Mortgage Securities Corporation that are used as working capital and/or as a
liquidity or capital backstop, provided that such secured loans and secured
obligations do not have a term of more than 365 days.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by United
Sates-managed banking offices of depository institutions, as such composite rate
shall be determined by the NYFRB as set forth on its public website from time to
time, and published on the next succeeding Domestic Business Day by the NYFRB as
an overnight bank funding rate (from and after such date as the NYFRB shall
commence to publish such composite rate).
“Parent” means, with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a subsidiary.
“Participant” has the meaning set forth in Section 10.06(b).
“Participant Register” has the meaning set forth in Section 10.06(b).
“Patriot Act” has the meaning set forth in Section 4.17.
“Payment Account” means an account designated by the Administrative Agent in a
notice to the Company and the Banks to which payments hereunder are to be made.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained,


16



--------------------------------------------------------------------------------





or contributed to, by any Person which was at such time a member of the ERISA
Group for employees of any Person which was at such time a member of the ERISA
Group.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“PTE” means a prohibited transaction exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
“Quarterly Dates” means the last day of March, June, September and December in
each year, the first of which shall be the first such day after the date hereof.
“Register” has the meaning set forth in Section 2.07(b).
“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation S-X” means Regulation S-X promulgated under the Securities Act of
1933, as amended from time to time, and as interpreted by the SEC.
“Regulations T, U and X” means Regulations T, U and X, respectively, of the
Board of Governors of the Federal Reserve System, in each case as in effect from
time to time.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Banks” means at any time Banks having Commitments representing more
than 50% of the aggregate amount of the Commitments at such time; provided that,
if the Commitments have expired or been terminated, “Required Banks” means Banks
having more than 50% of the aggregate amount of the Credit Exposures of the
Banks at such time.
“Sanctions” has the meaning set forth in Section 4.17.
“Sanctions Laws” has the meaning set forth in Section 4.17.
“S&P” means Standard and Poor’s Ratings Financial Services LLC, a subsidiary of
S&P Global, Inc. and any successor thereto.
“SEC” means Securities and Exchange Commission or any governmental body, agency
or official succeeding to its principal functions.
“Secured Obligations” has the meaning set forth in Section 2.03(e).
“Statutory Statement” means a statement of the condition and affairs of an
Insurance Subsidiary, prepared in accordance with accounting procedures and
practices prescribed or permitted by an applicable insurance regulatory
authority or the NAIC, as modified in accordance with permitted practices
approved by an applicable insurance regulatory authority, and filed with an
applicable insurance regulatory authority or the NAIC.


17



--------------------------------------------------------------------------------





“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Company.
“Syndicated LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Syndicated Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements under Syndicated Letters of
Credit that have not yet been reimbursed by or on behalf of the Company at such
time. The Syndicated LC Exposure of any Bank shall at any time be its Applicable
Percentage of the total Syndicated LC Exposure at such time.
“Syndicated Letter of Credit” means a single multi-bank letter of credit issued
by all of the Banks (acting through the Administrative Agent in accordance with
the provisions hereof) in which each Bank, as an issuing bank thereunder, has a
several (but not joint) obligation in respect of a specified portion of the
amount of such letter of credit.
“Taxes” has the meaning set forth in Section 8.05(a).
“Term Loan Agreement” means that certain Term Loan Agreement, dated as of
February 1, 2019, by and among the Company, JPMorgan Chase Bank, as
administrative agent, Brighthouse Financial, Inc., as the borrower, and the
financial institutions party thereto as lenders.
“Termination Date” means May 7, 2024 or, if such day is not a Euro-Dollar
Business Day, the immediately preceding Euro-Dollar Business Day.
“Total Commitments” means, at any time, the aggregate amount of the Commitments
then in effect of all of the Banks, as such aggregate amount shall be adjusted
upwards or downwards from time to time in accordance with the terms of this
Agreement (including, without limitation, pursuant to Section 2.16).
“Type”, when used in reference to any Borrowing, refers to whether the Borrowing
is of a Base Rate Loan or a Euro-Dollar Loan.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.














18



--------------------------------------------------------------------------------





SECTION 1.02    Accounting Terms and Determinations.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect from time to time, applied in a manner consistent with that used in
preparing the audited financial statements or statutory statements, as of the
Effective Date, except as otherwise specifically prescribed herein.
(b)    If at any time any change in GAAP (including without limitation, as a
result of the effectiveness of the ASU) would affect the computation of any
requirement set forth in any Credit Document, and either the Company or the
Required Banks shall so request, the Administrative Agent, the Banks and the
Company shall negotiate in good faith to amend such requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Banks); provided that, until so amended, (i) such requirement
shall continue to be computed in accordance with GAAP as in effect prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Banks financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such requirement made before and after giving effect to
such change in GAAP.
SECTION 1.03    Types of Borrowings. The term “Borrowing” denotes each Loan that
is made to the Company pursuant to Section 2.04, as converted or continued
pursuant to Section 2.05(b), on a single date and for a single Interest Period.
Borrowings are classified for purposes of this Agreement by reference to the
pricing of Loans comprising such Borrowing (e.g., a “Euro-Dollar Borrowing” is a
Borrowing comprised of Euro-Dollar Loans and a “Base Rate Borrowing” is a
Borrowing comprised of Base Rate Loans.






















19



--------------------------------------------------------------------------------





SECTION 1.04    Interest Periods; LIBOR Notification. The interest rate on
Euro-Dollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Euro-Dollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.09(e)(ii) of this
Agreement, such Section 2.09(e)(ii) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent shall notify the Company,
pursuant to Section 2.09(e)(ii), in advance of any change to the reference rate
upon which the interest rate on Euro-Dollar Loans is based. However, the
Administrative Agent shall not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof, including without limitation, whether
the composition or characteristics of any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to Section
2.09(e)(ii), will be similar to, or produce the same value or economic
equivalence of, the LIBO Rate or have the same volume or liquidity as did the
London interbank offered rate prior to its discontinuance or unavailability.
ARTICLE II    

THE CREDITS
SECTION 2.01    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, at the
request of any Applicant, and, if a Subsidiary of the Company is the Applicant,
the Company, as Co-Applicant, at any time and from time to time during the
Commitment Availability Period, (i) each Bank agrees to issue Syndicated Letters
of Credit and (ii) each Fronting Issuing Bank agrees to issue Fronted Letters of
Credit, in each case denominated in Dollars for the account of the Company or
any of its Subsidiaries, that will not result in (x) the aggregate outstanding
amount of the Credit Exposures of the Banks exceeding the aggregate amount of
the Commitments of the Banks, (y) the aggregate outstanding amount of the Credit
Exposure of such Bank exceeding the aggregate amount of the Commitment of such
Bank and (z) with respect to Fronted Letters of Credit, the aggregate undrawn
face amount of Fronted Letters of Credit issued by such Fronting Issuing Bank
plus the aggregate amount of unreimbursed LC Disbursements in respect of Fronted
Letters of Credit exceeding its Fronted LC Commitment.


20



--------------------------------------------------------------------------------





Each Syndicated Letter of Credit shall be a standby letter of credit in
substantially the form attached hereto as Exhibit B, with such changes therein
(i) as the Administrative Agent determines are acceptable to it and not adverse
to the Banks or (ii) the Required Banks shall approve. Without the prior consent
of each Bank, no Syndicated Letter of Credit may be issued that would vary the
several and not joint nature of the obligations of the Banks thereunder, and
each Syndicated Letter of Credit shall be issued by all of the Banks having
Commitments at the time of issuance as a single multi-bank letter of credit, but
the obligation of each Bank thereunder shall be several and not joint, based
upon its Applicable Percentage (or other applicable share if the Company has
made a Non-Pro Rata Issuance Election with respect to such Syndicated Letters of
Credit) of the aggregate undrawn amount of such Letter of Credit.
Each Fronted Letter of Credit shall be a standby letter of credit in such form
as the Applicant, and, if a Subsidiary of the Company is the Applicant, the
Company, as Co-Applicant, shall request and reasonably acceptable to the
Administrative Agent and the applicable Fronting Issuing Bank with respect
thereto. Each Fronted Letter of Credit shall be issued by, and be the sole
obligation as issuing bank of, the applicable Fronting Issuing Bank (without
impairing each Bank’s participation obligations with respect thereto). No Bank
shall have any obligation hereunder to become a Fronting Issuing Bank hereunder
and any election to do so shall be in the sole discretion of each Bank.
Notwithstanding anything herein to the contrary, any addition or removal of a
Fronting Issuing Bank hereunder or change in its Fronted LC Commitment may be
effected only with the agreement of such Fronting Issuing Bank and the Company
(and with the consent of Administrative Agent (such consent not to be
unreasonably withheld)) (provided that no such change shall increase the
Commitment of any Bank).
If requested by the Company but, in each case subject to the terms and
conditions of this Agreement, and if the Company advises the applicable Fronting
Issuing Bank or the Administrative Agent, as the case may be, of such
requirements prior to the issuance of such Letter of Credit, a Letter of Credit
will have provisions that satisfy the requirements for letters of credit under
credit-for-reinsurance provisions in the jurisdiction of organization of the
beneficiary of such Letter of Credit with respect to support variable annuity
policies and reinsurance reserve requirements; provided that none of the
applicable Fronting Issuing Bank, the Administrative Agent or the Bank shall be
obligated to verify that such provisions satisfy such requirements for reserve
credit, and provided, further, that any such Letter of Credit shall be subject
to, and shall not impair, the other provisions of this Agreement, including
Sections 2.01(d) and (g) and Section 2.03.
(b)    Notice of Issuance, Amendment, Renewal or Extension. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Applicant, and, if a Subsidiary of the
Company is the Applicant, the Company, as Co-Applicant) shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Administrative Agent) to the Administrative Agent and
(in the case of a Fronted Letter of Credit) the applicable Fronting Issuing
Bank, (not later than noon (New York City time) three Domestic Business Days (or
such shorter time as the Administrative Agent or the applicable Fronting Issuing
Bank may agree in a particular instance in their sole discretion) prior to, the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Syndicated Letter of Credit or Fronted Letter of Credit,


21



--------------------------------------------------------------------------------





or identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension, as the case
may be (which shall be a Domestic Business Day), the date on which such Letter
of Credit is to expire (which shall comply with Section 2.01(d)), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and the
terms and conditions of (and such other information as shall be necessary to
prepare, amend, renew or extend, as the case may be) such Letter of Credit.
If requested by the Administrative Agent or (in the case of any Fronted Letter
of Credit) the applicable Fronting Issuing Bank through the Administrative
Agent, the Applicant, and, if a Subsidiary of the Company is the Applicant, the
Company, as Co-Applicant, also shall submit a letter of credit application on
standard form of the Person that is serving as Administrative Agent or such
Fronting Issuing Bank, as applicable, in connection with any request for a
Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Company to, or entered
into by the Company with, the Person that is serving as Administrative Agent or
such Fronting Issuing Bank, as applicable, relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.
If any Letter of Credit shall provide for the automatic extension of the expiry
date thereof unless the Administrative Agent or (in the case of any Fronted
Letter of Credit) the applicable Fronting Issuing Bank shall give notice to the
beneficiary thereof on or before the time specified therein (which shall not be
more than 60 days prior to the stated expiration date, unless otherwise agreed
by the Administrative Agent or the applicable Fronting Issuing Bank, in their
sole discretion, as applicable) that such expiry date shall not be extended
(each such Letter of Credit, an “Evergreen Letter of Credit” and such notice, a
“Non-Extension Notice”), then the Administrative Agent or such Fronting Issuing
Bank, as applicable, will give a Non-Extension Notice under such Evergreen
Letter of Credit in accordance with its terms if requested to do so by notice
given to the Administrative Agent or such Fronting Issuing Bank (through the
Administrative Agent) by (i) at any time a Default shall have occurred and be
continuing, the Required Banks, (ii) at any time on or after the date that the
Commitments are terminated, any Bank or (iii) the Applicant, and, if a
Subsidiary of the Company is the Applicant, the Company, as Co-Applicant,
provided that the Administrative Agent or such Fronting Issuing Bank, as
applicable, will give a Non-Extension Notice such that each Evergreen Letter of
Credit expires no later than one year after the Termination Date.
(c)    Limitations on Amounts and Daily Transactions. Each Letter of Credit
shall be issued, amended, renewed or extended if and only if (and upon such
issuance, amendment, renewal or extension of each Letter of Credit the Company
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, the aggregate outstanding amount of
the Credit Exposures of the Banks shall not exceed the aggregate amount of the
Commitments of the Banks.
In no event may more than 25 issuances, amendments, renewals and/or extensions
of Letters of Credit occur on any day, unless the Administrative Agent shall
otherwise agree.
(d)    Expiry Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (provided that


22



--------------------------------------------------------------------------------





such Letter of Credit may contain “evergreen” provisions for the renewal or
extension thereof to a date not later than one year after the then current
expiry date thereof) or (ii) the first anniversary of the Termination Date. The
Company shall cause any Letter of Credit outstanding on or after the date that
is five Business Days prior to the Termination Date to be cash collateralized in
accordance with Section 2.03(e) on or prior to such date and for so long as such
Letter of Credit is outstanding.
(e)    Obligation of Banks. With respect to any Syndicated Letter of Credit, the
obligation of any Bank under such Syndicated Letter of Credit shall be several
and not joint and shall at any time be in an amount equal to such Bank’s
Applicable Percentage (or other applicable share if the Company has made a
Non-Pro Rata Issuance Election with respect to such Syndicated Letters of
Credit) of the aggregate undrawn amount of such Letter of Credit, and each
Syndicated Letter of Credit shall expressly so provide.
By the issuance of a Fronted Letter of Credit (or an amendment to a Fronted
Letter of Credit increasing the amount thereof) by any Fronting Issuing Bank,
and without any further action on the part of any Fronting Issuing Bank or the
Banks, the applicable Fronting Issuing Bank hereby grants to each Bank, and each
Bank hereby acquires from such Fronting Issuing Bank, a participation in such
Fronted Letter of Credit equal to such Bank’s Applicable Percentage of the
aggregate amount available to be drawn under such Fronted Letter of Credit. Each
Bank acknowledges and agrees that its obligation to acquire participations in
respect of Fronted Letters of Credit is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Fronted Letter of Credit or the occurrence and continuance of a
Default or reduction or termination of the Commitments. In consideration and in
furtherance of the foregoing, each Bank hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for account of the applicable
Fronting Issuing Bank, such Bank’s Applicable Percentage of each LC Disbursement
made by such Fronting Issuing Bank in respect of any Fronted Letter of Credit,
promptly upon the request of such Fronting Issuing Bank at any time from the
time such LC Disbursement is made until such LC Disbursement is reimbursed by
the Company or at any time after any reimbursement payment is required to be
refunded to the Company for any reason. Such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Promptly following
receipt by the Administrative Agent of any payment from the Company pursuant to
Section 2.03(a) in respect of any Fronted Letter of Credit, the Administrative
Agent shall distribute such payment to the applicable Fronting Issuing Bank or,
to the extent that the Banks have made payments pursuant to this paragraph to
reimburse such Fronting Issuing Bank, then to the Banks and such Fronting
Issuing Bank as their interests may appear. Any payment made by a Bank pursuant
to this paragraph to reimburse the applicable Fronting Issuing Bank for any LC
Disbursement shall not relieve the Company of its obligation to reimburse such
LC Disbursement.
(f)    Adjustment of Applicable Percentages. Upon (i) each addition of a new
Bank hereunder and (ii) each change in the Commitment of a Bank pursuant to this
Agreement, including pursuant to an increase in the commitments pursuant to
Section 2.11, then (A) in the case of each outstanding Syndicated Letter of
Credit, with the consent of the beneficiary thereunder to the extent required by
the terms thereof or under applicable law (including, if applicable, the Uniform
Customs and Practices for Documentary Credits governing such Syndicated Letter
of Credit), the Administrative Agent shall promptly


23



--------------------------------------------------------------------------------





amend such Syndicated Letter of Credit to specify the Banks that are parties
thereto, after giving effect to such event, and such Banks’ respective
Applicable Percentages (or other applicable share if the Company has made a
Non-Pro Rata Issuance Election with respect to such Syndicated Letters of
Credit) as of the effective date of such amendment and (B) in the case of each
outstanding Fronted Letter of Credit, the participation interest of each Bank
therein shall automatically be adjusted to reflect, and each Bank shall have a
participation in such Fronted Letter of Credit equal to, such Bank’s Applicable
Percentage of the aggregate amount available to be drawn under such Fronted
Letter of Credit after giving effect to such event. However, it is acknowledged
by the Administrative Agent and the Banks that amendments of outstanding
Syndicated Letters of Credit may not be immediately effected. Accordingly,
whether or not Syndicated Letters of Credit are amended as contemplated hereby,
the Banks agree that they shall purchase and sell participations or otherwise
make or effect such payments among themselves (but through the Administrative
Agent) so that payments by the Banks of drawings under Syndicated Letters of
Credit and payments by the Company of LC Disbursements and interest thereon are,
except as otherwise expressly set forth herein, in each case shared by the Banks
in accordance with the respective Applicable Percentages (or other applicable
shares if the Company has made a Non-Pro Rata Issuance Election with respect to
such Syndicated Letters of Credit) of the Banks from time to time in effect.
(g)    Conditions to Issuance. None of the Fronting Issuing Bank, the
Administrative Agent nor any Bank shall have any obligation to issue Letters of
Credit, so long as:
(i) Any order, judgment or decree of any governmental authority or arbitrator
shall by its terms purport to enjoin or restrain the Fronting Issuing Bank, the
Administrative Agent or any Bank from issuing such Letter of Credit;
(ii) Any law applicable to such Fronting Issuing Bank, the Administrative Agent
or any Bank or any request or directive (whether or not having the force of law)
from any governmental authority with jurisdiction over such Fronting Issuing
Bank, the Administrative Agent or such Bank shall prohibit, or request that such
Fronting Issuing Bank, the Administrative Agent or such Bank refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such Fronting Issuing Bank, the Administrative Agent or
such Bank with respect to any such Letter of Credit any restriction, reserve or
capital requirement (for which such Fronting Issuing Bank, the Administrative
Agent or such Bank is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon such Fronting Issuing Bank, the
Administrative Agent or such Bank any unreimbursed loss, cost or expense which
was not applicable on the Effective Date and which such Fronting Issuing Bank,
the Administrative Agent or such Bank in good faith deems material to it;
(iii) The issuance of such Letter of Credit would violate one or more policies
of such Fronting Issuing Bank, the Administrative Agent or any Bank, as
applicable, applicable to letters of credit generally;
(iv) Except as otherwise agreed by such Fronting Issuing Bank or the
Administrative Agent, as applicable, such Letter of Credit is in an initial
amount less than $1,000,000;


24



--------------------------------------------------------------------------------





(v) Such Letter of Credit is to be denominated in a currency other than US
Dollars;
(vi) Such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or
(vii) If such Letter of Credit is a Fronted Letter of Credit, and any Bank is a
Defaulting Bank, after giving effect to the reallocation of such Defaulting
Bank’s participation among the non-defaulting Banks as set forth in Section 2.17
to the extent of their respective Commitment, unless the Company has delivered
cash collateral or the Fronting Issuing Bank has entered into other arrangements
with the Company or such Defaulting Bank satisfactory to the Fronting Issuing
Bank to eliminate the applicable Fronting Issuing Bank’s risk with respect to
such Defaulting Bank.
(h)    Letters of Credit Issued for Subsidiaries. The Company, as Co-Applicant,
shall be obligated to pay each LC Disbursement and accrued interest thereon and
all other payment obligations with respect to each Letter of Credit that is
issued or outstanding hereunder or in support of any obligations of, or is for
the account of, any Subsidiary of the Company. The Company hereby acknowledges
that the issuance of Letters of Credit for the account of any of its
Subsidiaries inures to the benefit of the Company, and that the Company’s
business derives substantial benefits from the businesses of such Subsidiaries.
The Company hereby unconditionally guarantees the full and punctual payment of
all reimbursement obligations in respect of LC Disbursements and all interest
thereon payable by each Subsidiary pursuant to this Agreement and the full and
punctual payment of all other amounts payable by each Subsidiary under this
Agreement. Upon failure by any Subsidiary to pay punctually any such amount, the
Company shall forthwith pay the amount not so paid at the place and in the
manner specified in this Agreement. The agreement of the Company under this
clause (h) is a continuing guarantee and shall apply to all obligations of the
Subsidiaries under this Agreement whenever arising, and is a guarantee of
payment and is not merely a guarantee of collection. The obligations of the
Company hereunder shall be unconditional, absolute and continuing and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by: (i) any extension, renewal, settlement, compromise,
waiver or release in respect of any obligation of any Subsidiary by operation of
law or otherwise; (ii) any modification or amendment of or supplement to this
Agreement; (iii) any change in the corporate existence, structure or ownership
of any Subsidiary, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Subsidiary or its assets; (iv) the existence of
any claim, set-off or other rights which the Company may have at any time
against any Subsidiary, the Administrative Agent, any Bank or any other Person,
whether in connection herewith or any unrelated transactions, provided that
nothing herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim; (v) any invalidity or unenforceability relating to or
against any Subsidiary for any reason of any Credit Document or Letter of
Credit, or any provision of applicable law or regulation purporting to prohibit
the payment by any Subsidiary of any reimbursement obligation, interest or any
other amount payable by it under any Credit Documents or in respect of any
Letter of Credit issued hereunder; and (vi) any other act or omission to act or
delay of any kind by Subsidiary, the Administrative Agent, any Bank or any other
Person or any other circumstance whatsoever which might, but for the provisions
of this paragraph, constitute a legal or equitable discharge of or defense to
the Company’s obligations hereunder.


25



--------------------------------------------------------------------------------





SECTION 2.02    Issuance and Administration of Syndicated Letters of Credit.
With respect to each Syndicated Letter of Credit, such Syndicated Letter of
Credit shall be executed and delivered by the Administrative Agent in the name
and on behalf of, and as attorney-in-fact for, the Banks party to such
Syndicated Letter of Credit, and the Administrative Agent shall act as the agent
of each such Bank to (a) receive drafts, other demands for payment and other
documents presented by the beneficiary under such Syndicated Letter of Credit,
(b) determine whether such drafts, demands and documents are in compliance with
the terms and conditions of such Syndicated Letter of Credit and (c) notify such
Bank and the Company (who shall notify the Applicant, if a Subsidiary of the
Company is the Applicant), that a valid drawing has been made and the date that
the related LC Disbursement is to be made; provided that the Administrative
Agent shall have no obligation or liability for any LC Disbursement under such
Syndicated Letter of Credit, and each Syndicated Letter of Credit shall
expressly so provide. Each Bank hereby irrevocably appoints and designates the
Administrative Agent as its attorney-in-fact, acting through any duly authorized
officer of the Person that is serving as the Administrative Agent, to execute
and deliver in the name and on behalf of such Bank each Syndicated Letter of
Credit to be issued by the Banks hereunder. Promptly upon the request of the
Administrative Agent, each Bank will furnish to the Administrative Agent such
powers of attorney or other evidence as any beneficiary of any such Letter of
Credit may reasonably request in order to demonstrate that the Administrative
Agent has the power to act as attorney-in-fact for such Bank to execute and
deliver each Syndicated Letter of Credit.
SECTION 2.03    Reimbursement for LC Disbursements, Cover, Etc.
(a)    Reimbursement. If any Bank shall make any LC Disbursement in respect of
any Letter of Credit, the Company shall reimburse, or shall cause the Subsidiary
that is the Applicant with respect to such Letter of Credit to reimburse, such
Bank in respect of any such LC Disbursement by paying to the Administrative
Agent an amount equal to such LC Disbursement not later than 2:30 p.m., New York
City time, on (A) the Domestic Business Day that the Company receives notice of
such LC Disbursement, if such notice is received prior to 10:00 a.m., New York
City time, or (B) the Domestic Business Day immediately following the day that
the Company receives such notice, if such notice is received on a day which is
not a Domestic Business Day or is not received prior to 10:00 a.m., New York
City time, on a Domestic Business Day; provided that, at any time during the
Commitment Availability Period, the Company may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.05(a) that such
payment be financed with a Base Rate Borrowing in an equivalent amount and, to
the extent so financed, the Company’s obligation to make such payment shall be
discharged and replaced by the resulting Base Rate Borrowing.
(b)    Reimbursement Obligations Absolute. The Company’s obligation to reimburse
LC Disbursements as provided in Section 2.03(a) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of this Agreement or any Letter of
Credit, or any term or provision herein or therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, (iv) at any time or from time to


26



--------------------------------------------------------------------------------





time, without notice to the Company or any Applicant, the time for any
performance of or compliance with any of such reimbursement obligations of any
other Applicant or party thereto shall be waived, extended or renewed, (v) any
of such reimbursement obligations of any other Applicant or party thereto shall
be amended or otherwise modified in any respect, or any guarantee of any of such
reimbursement obligations or any security therefor shall be released,
substituted or exchanged in whole or in part or otherwise dealt with, (vi) any
lien or security interest granted to, or in favor of, the Administrative Agent
or any of the Banks as security for any of such reimbursement obligations shall
fail to be perfected, (vii) the occurrence of any Default, (viii) the existence
of any proceedings of the type described in Section 6.01(g) or (h) with respect
to any other Applicant or party thereto of any of such reimbursement
obligations, (ix) any lack of validity or enforceability of any of such
reimbursement obligations against any other Applicant or party thereto of any of
such reimbursement obligations, or (x) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
obligations of the Company hereunder.
Neither the Administrative Agent nor any Bank nor any of their Related Parties
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond their control; provided that the
foregoing shall not be construed to excuse the Administrative Agent or a Bank
from liability to the Company to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Company to the extent permitted by applicable law) suffered by the Company that
are caused by (x) the gross negligence or willful misconduct of the
Administrative Agent or such Bank, as the case may be, or (y) in the case of any
Bank, its failure to make an LC Disbursement in respect of any drawing properly
made under a Letter of Credit as provided in Section 2.03(c), in the case of
each of the foregoing clauses (x) and (y), as determined by a court of competent
jurisdiction. The parties hereto expressly agree that:
(i)    the Administrative Agent or (in the case of any Fronted Letter of Credit)
the applicable Fronting Issuing Bank may accept documents that appear on their
face to be in substantial compliance with the terms of a Letter of Credit
without responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;
(ii)    the Administrative Agent or (in the case of any Fronted Letter of
Credit) the applicable Fronting Issuing Bank shall have the right, in its sole
discretion, to decline to accept such documents and to make such payment if such
documents are not in strict compliance with the terms of such Letter of Credit;
and
(iii)    this sentence shall establish the standard of care to be exercised by
the Administrative Agent or (in the case of any Fronted Letter of Credit) the
applicable Fronting Issuing


27



--------------------------------------------------------------------------------





Bank when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).
(c)    Disbursement Procedures.
(i)    The following provisions shall apply to any Syndicated Letter of Credit.
The Administrative Agent shall, within a reasonable time following its receipt
thereof, examine all documents purporting to represent a demand for payment
under any Syndicated Letter of Credit. The Administrative Agent shall promptly
after such examination (A) notify each of the Banks and the Company by telephone
(confirmed by telecopy) of such demand for payment and (B) deliver to each Bank
a copy of each document purporting to represent a demand for payment under such
Syndicated Letter of Credit. With respect to any drawing properly made under any
such Syndicated Letter of Credit, each Bank will make an LC Disbursement in
respect of such Syndicated Letter of Credit in accordance with its liability
under such Syndicated Letter of Credit and this Agreement, such LC Disbursement
to be made to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Banks. The Administrative Agent will
make any such LC Disbursement available to the beneficiary of such Syndicated
Letter of Credit by promptly crediting the amounts so received, in like funds,
to the account identified by such beneficiary in connection with such demand for
payment, provided that the Administrative Agent will be obligated to honor
drawings under any Syndicated Letter of Credit only to the extent of funds
received. Promptly following any LC Disbursement by any Bank in respect of any
such Syndicated Letter of Credit, the Administrative Agent will notify the
Company of such LC Disbursement; provided that any failure to give or delay in
giving such notice shall not relieve the Company of its obligation to reimburse
the Banks with respect to any such LC Disbursement or any of its other
obligations hereunder.
(ii)    The following provisions shall apply to any Fronted Letter of Credit.
The applicable Fronting Issuing Bank shall, within a reasonable time following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Fronted Letter of Credit. The applicable Fronting Issuing Bank
shall promptly after such examination notify the Administrative Agent and the
Company by telephone (confirmed by telecopy) of such demand for payment and
whether such Fronting Issuing Bank has made or will make a LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Company of its obligation to reimburse such Fronting
Issuing Bank and the Banks with respect to any such LC Disbursement.
(d)    Interim Interest. If any LC Disbursement is made, then, unless the
Company shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made (without regard for when notice thereof is given), the
unpaid amount thereof shall bear interest, for each day from and including the
date such LC Disbursement is made to but excluding the date that the Company
reimburses such LC Disbursement, at the rate per annum equal to 2% plus the Base
Rate plus the Applicable Margin.
(e)    Provision of Cover. In the event the Company shall have provided (or be
required to provide) cash collateral for outstanding Letters of Credit pursuant
to Section 2.01(d), Section 2.17,


28



--------------------------------------------------------------------------------





Section 6.01 or clause (f) hereof, the Administrative Agent will establish a
separate cash collateral account (the “Collateral Account”), which may be a
“securities account” (as defined in Section 8-501 of the Uniform Commercial Code
as in effect in New York (the “NY UCC”)), in the name and under the sole
dominion and control of the Administrative Agent (and, in the case of a
securities account, in respect of which the Administrative Agent is the
“entitlement holder” (as defined in Section 8-102(a)(7) of the NY UCC)) into
which there shall be deposited from time to time such amounts paid to the
Administrative Agent as cash collateral for the applicable LC Exposure. As
collateral security for the prompt payment in full when due of the Obligations
and all reimbursement obligations in respect of LC Disbursements, all interest
thereon, and all other obligations of the Company under the Credit Documents
whether or not then outstanding or due and payable (such obligations being
herein collectively called the “Secured Obligations”), the Company hereby
pledges and grants to the Administrative Agent, for the benefit of the Banks and
the Administrative Agent as provided herein, a security interest in all of its
right, title and interest in and to the Collateral Account and the balances from
time to time in the Collateral Account (including the investments and
reinvestments therein provided for below). The balances from time to time in the
Collateral Account shall not constitute payment of any Secured Obligations until
applied by the Administrative Agent as provided herein. Anything in this
Agreement to the contrary notwithstanding, funds held in the Collateral Account
shall be subject to withdrawal only as provided in this Section 2.03(e). Amounts
on deposit in the Collateral Account shall be invested and reinvested by the
Administrative Agent in such short-term investments as the Administrative Agent
shall determine in its sole discretion. All such investments and reinvestments
shall be held in the name and be under the sole dominion and control of the
Administrative Agent and shall be credited to the Collateral Account. At any
time, and from time to time, while an Event of Default has occurred and is
continuing, the Administrative Agent shall, if instructed by the Required Banks
in their sole discretion, liquidate any such investments and reinvestments and
credit the proceeds thereof to the Collateral Account and apply or cause to be
applied such proceeds and any other balances in the Collateral Account to the
payment of any of the Secured Obligations due and payable. If at any time (i) no
Default has occurred and is continuing and (ii) all of the Secured Obligations
then due have been paid in full but Letters of Credit remain outstanding, the
Administrative Agent shall, from time to time, at the request of the Company,
deliver to the Company, against receipt but without any recourse, warranty or
representation whatsoever, such of the balances in the Collateral Account as
exceed the aggregate undrawn face amount of all outstanding Letters of Credit.
When all of the Secured Obligations shall have been paid in full, all Letters of
Credit have expired with no pending drawings or been terminated and the
Commitments have terminated, the Administrative Agent shall promptly deliver to
the Company, for account of the Company, against receipt but without any
recourse, warranty or representation whatsoever, the balances remaining in the
Collateral Account.
(f)    Without limiting clause (z) of Section 2.01(a), if, at any time, the sum
of (i) aggregate undrawn face amount of Fronted Letters of Credit issued by such
Fronting Issuing Bank plus (ii) the aggregate amount of unreimbursed LC
Disbursements in respect of Fronted Letters of Credit of any Fronting Issuing
Bank exceeding its Fronted LC Commitment, the Company shall immediately, first,
repay any unreimbursed LC Disbursements owing to such Fronting Issuing Bank and,
second, either provide cash collateral the amount equal to such excess above
such Fronting Issuing Bank’s Fronted LC Commitment or cause one or more of the
outstanding Fronted Letters of Credit issued by such Fronting Issuing Bank to


29



--------------------------------------------------------------------------------





be cancelled, reduced or cancelled and reissued as one or more Syndicated
Letters of Credit, in each case so that such excess above such Fronted LC
Commitment is eliminated.
SECTION 2.04    Loans. At any time and from time to time during the Commitment
Availability Period each Bank severally agrees, on the terms and conditions set
forth in this Agreement, to make loans in Dollars to the Company pursuant to
this Section in amounts such that (x) the aggregate outstanding amount of the
Credit Exposures of the Banks shall not exceed the aggregate amount of the
Commitments of the Banks and (y) the aggregate outstanding amount of the Credit
Exposure of such Bank shall not exceed the Commitment of such Bank; provided
that the aggregate outstanding principal amount of Loans (other than LC
Reimbursement Loans) shall not exceed the Total Commitments; provided further
that such limit may, upon the written request of the Company to the
Administrative Agent, be increased proportionately in connection with any
increase in the aggregate Commitments after the Effective Date pursuant to
Section 2.11. Each Borrowing shall be in an aggregate principal amount of
$25,000,000 or any larger multiple of $1,000,000 and shall be made from the
several Banks ratably in proportion to their respective Commitments; provided
that, notwithstanding the foregoing, a Base Rate Borrowing may be in an amount
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.03(a). Within the foregoing limits, the Company may
borrow under this Section, repay or, to the extent permitted by Section 2.12,
prepay Loans and reborrow at any time during the Commitment Availability Period
under this Section.
SECTION 2.05    Notice of Borrowings; Interest Elections; Conversions and
Continuations of Loans.
(a)    With respect to each Borrowing of Loans, the Company shall give the
Administrative Agent notice (a “Notice of Borrowing”) not later than 11:00 a.m.
(New York City time) on (x) the date of each Base Rate Borrowing by the Company
and (y) the third Euro-Dollar Business Day before each Euro-Dollar Borrowing by
the Company, specifying:
(i)    the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing,
(ii)    the aggregate amount (in Dollars) of such Borrowing,
(iii)    whether the Loans comprising such Borrowing are to be Base Rate Loans
or Euro-Dollar Loans,
(iv)    in the case of a Euro-Dollar Borrowing, the duration of the Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period,
(v)    whether the Loans comprising such Borrowing are to be LC Reimbursement
Loans; and
(vi)    certifying that all other conditions in Section 3.01(b) and (c) have
been satisfied.


30



--------------------------------------------------------------------------------





(b)    Interest Elections. Each Borrowing initially shall be of the Type
specified in the applicable Notice of Borrowing and, in the case of a
Euro-Dollar Borrowing, shall have an initial Interest Period as specified in
such Notice of Borrowing. Thereafter, the Company may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Euro-Dollar Borrowing, may elect Interest Periods therefor, all as provided in
this subsection (b). The Company may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Banks holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. To make an election pursuant to this Section, the Company
shall notify the Administrative Agent of such election by telephone by the time
that a Notice of Borrowing would be required under Section 2.05(a) if the
Company were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Company. Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.04:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Domestic Business Day;
(iii)    whether the resulting Borrowing is to be a Base Rate Borrowing or a
Euro-Dollar Borrowing; and
(iv)    if the resulting Borrowing is a Euro-Dollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Euro-Dollar Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each Bank
of the details thereof and of such Bank’s portion of each resulting Borrowing.
If the Company fails to deliver a timely Interest Election Request with respect
to a Euro-Dollar Revolving Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Base Rate
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Banks, so notifies the Company, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Euro-Dollar Borrowing and (ii) unless repaid, each Euro-Dollar
Borrowing shall be converted to a Base Rate Borrowing at the end of the Interest
Period applicable thereto.


31



--------------------------------------------------------------------------------





SECTION 2.06    Funding of Loans.
(a)    Upon receipt of a Notice of Borrowing, the Administrative Agent shall
promptly notify each Bank of the contents thereof and of such Bank’s share of
such Borrowing and such Notice of Borrowing shall not thereafter be revocable by
the Company.
(b)    On the date of each Borrowing, not later than 12:00 noon (New York City
time) in the case of a Euro-Dollar Borrowing or 1:00 p.m. (New York City time)
in the case of any Base Rate Borrowing each Bank participating therein shall
(except as provided in subsection (c) of this Section) make available its share
of such Borrowing, in Federal or other funds immediately available in New York
City, to the Administrative Agent at its address specified in or pursuant to
Section 10.01(a). Unless the Administrative Agent determines that any applicable
condition specified in Article III has not been satisfied, the Administrative
Agent will make the funds so received from the Banks available to the Company at
the Administrative Agent’s aforesaid address.
(c)    If any Bank makes a new Loan hereunder to the Company on a day on which
the Company is to repay all or any part of an outstanding Loan or unreimbursed
LC Disbursement from such Bank, such Bank shall apply the proceeds of its new
Loan to make such repayment and only an amount equal to the difference (if any)
between the amount being borrowed and the amount being repaid shall be made
available by such Bank to the Administrative Agent as provided in subsection (b)
of this Section, or remitted by the Company to the Administrative Agent as
provided in Section 2.13, as the case may be.
(d)    Unless the Administrative Agent shall have received notice from a Bank
prior to the time of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s share of such Borrowing, the Administrative
Agent may assume that such Bank has made such share available to the
Administrative Agent on the date of such Borrowing in accordance with
subsections (b) and (c) of this Section and the Administrative Agent may, in
reliance upon such assumption, make available to the Company on such date a
corresponding amount. If and to the extent that such Bank shall not have so made
such share available to the Administrative Agent, such Bank and the Company
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Company until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Company, a rate
per annum equal to the higher of the NYFRB Rate and the interest rate applicable
thereto pursuant to Section 2.09 and (ii) in the case of such Bank, the higher
of the NYFRB Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. If such Bank
shall repay to the Administrative Agent such corresponding amount, such amount
so repaid shall constitute such Bank’s Loan included in such Borrowing for
purposes of this Agreement.
(e)    In the event that the Company has made a Non-Pro Rata Issuance Election
and thereafter the Company requests a Loan, such Loan shall, subject to the
other terms and provisions hereof, be advanced, first, by those Non-NAIC
Approved Banks that do not participate in the issuance, renewal, extension or
amendment of one or more Syndicated Letters of Credit as the result of such
Non-Pro Rata Issuance Election until, after giving effect thereto, the Credit
Exposure owing to the Banks are held by the


32



--------------------------------------------------------------------------------





Banks pro rata in accordance with their respective Commitments, and, second, by
the Bank (including such Non-NAIC Approved Banks) pro rata in accordance with
their respective Commitments, provided that, for the avoidance of doubt, the
aggregate outstanding amount of the Credit Exposure of such Bank shall not
exceed the Commitment of such Bank notwithstanding the provisions of this
Section 2.06(e).
SECTION 2.07    Evidence of Loans.
(a)    Each Bank shall maintain in accordance with its usual practice records
evidencing the indebtedness of the Company to such Bank resulting from each Loan
made by such Bank, including the amounts of principal and interest payable and
paid to such Bank from time to time hereunder, and setting forth the Commitments
of the Banks.
(b)    The Administrative Agent, acting solely for this purpose as an agent of
the Company, shall maintain a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the Banks
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Bank from time to time (the “Register”). The entries in the
Register shall be conclusive absent clear error, and the Company, the
Administrative Agent and the Banks shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Bank hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Company and any Bank at any reasonable time and from time to time upon
reasonable prior notice.
(c)    The failure of any Bank or the Administrative Agent to maintain such
records required by this Section 2.07 or any error therein shall not in any
manner affect the obligations of the Company to repay the Loans in accordance
with the terms of this Agreement.
(d)    Any Bank may request that the Loans of such Bank to the Company be
evidenced by a single Note, in substantially the form of Exhibit A hereto with
appropriate modifications to reflect the fact that it evidences Loans of the
relevant Type, payable by the Company to such Bank for the account of its
Applicable Lending Office. In such event, the Company shall prepare, execute and
deliver to such Bank a Note payable to such Bank (or, if requested by such Bank,
to such Bank and its registered assigns). Thereafter, once recorded in and to
the extent consistent with the information contained in the Register, the Loans
evidenced by such Note and interest thereon shall at all times (including after
assignment pursuant to Section 10.06) be represented by one or more Notes in
such form payable to the payee named therein (or, to such payee and its
registered assigns). For any Loan evidenced by a Note pursuant to this clause
(d), any transfer of a Note must be recorded in the Register in order to be
effective.










33



--------------------------------------------------------------------------------





SECTION 2.08    Maturity of Loans. Each Loan shall mature, and the Company
hereby unconditionally promises to pay the unpaid principal of each Loan
(together with accrued interest thereon and all other amounts then payable under
this Agreement) on the Termination Date.
SECTION 2.09    Interest Rates of Loans; Alternate Rate of Interest.
(a)    Each Base Rate Loan shall bear interest on the outstanding principal
amount thereof, for each day from the date such Base Rate Loan is made until it
becomes due, at a rate per annum equal to the sum of the Base Rate for such day
plus the Applicable Margin. Such interest shall accrue and be payable quarterly
in arrears on each Quarterly Date and on the date of termination of the
Commitments in their entirety (and, if later, the date the Loans shall be paid
in full). Any overdue principal of or interest on any Base Rate Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 2% plus the Base Rate for such day plus the Applicable Margin.
(b)    Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for the Interest Period applicable thereto, at a rate per annum
equal to the sum of the Adjusted LIBO Rate plus the Applicable Margin. Such
interest shall be payable (i) for each Interest Period on the last day thereof
and, if such Interest Period is longer than three months, at intervals of three
months after the first day thereof and (ii) in the event of any conversion of
any Euro-Dollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Euro-Dollar Loan shall be payable on the effective date
of such conversion.
(c)    Any overdue principal of any Euro-Dollar Loan shall bear interest,
payable on demand, for each day from and including the date payment thereof was
due to but excluding the date of actual payment, at a rate per annum equal to
the sum of 2% plus the Applicable Margin plus the average (rounded upward, if
necessary, to the next higher 1/16 of 1%) of the respective rates per annum (as
of the date of determination) at which one-day (or, if such amount due remains
unpaid more than three Euro-Dollar Business Days, then for such other period of
time not longer than six months as the Administrative Agent may select) deposits
in Dollars in an amount approximately equal to such overdue payment due to the
Person serving as the Administrative Agent are offered to such Person in the
London interbank market for the applicable period determined as provided above
(or, if the circumstances described in clause (a) or (b) of Section 8.01 shall
exist, at a rate per annum equal to the sum of 2% plus the Base Rate for such
day plus the Applicable Margin). Any overdue interest on any Euro-Dollar Loan
shall bear interest, payable on demand, for each day from and including the date
payment thereof is due to but excluding the date of actual payment, at a rate
per annum equal to the sum of 2% plus the Base Rate for such day plus the
Applicable Margin.
(d)    The Administrative Agent shall determine each interest rate applicable to
the Loans and other amounts hereunder. The Administrative Agent shall give
prompt notice to the Company and the Banks of each rate of interest so
determined, and its determination thereof shall be conclusive in the absence of
manifest error.
(e)    Alternate Rate of Interest.


34



--------------------------------------------------------------------------------





(i)    If prior to the commencement period of any Interest Period for a
Euro-Dollar Borrowing:
(1) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, (including
because the LIBO Screen Rate is not available or published on a current basis)
for such Interest Period; or
(2) the Administrative Agent is advised by the Required Banks that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Banks of making or maintaining
their Loans (or its Loan) including in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Company and the
Banks by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Company and the
Banks that the circumstances giving rise to such notice no longer exist, (A) any
Interest Election Request that requests the conversion of any Loan to, or
continuation of any Loan as, a Euro-Dollar Borrowing, shall be ineffective and
(B) if any Notice of Borrowing requests a Euro-Dollar Borrowing, such Borrowing
shall be made as a Base Rate Borrowing; provided that if the circumstances
giving rise to such notice only affect one Type of Borrowings, then the other
Type of Borrowings shall be permitted
(ii)    If at any time the Administrative Agent determines in consultation with
the Company (which determination shall be conclusive absent manifest error) that
the circumstances set forth in clause (i)(1) have arisen and such circumstances
are not likely to be temporary or (ii) the circumstances set forth in clause
(i)(1) have not arisen but either (w) the supervisor for the administrator of
the LIBO Screen Rate is insolvent (and there is no successor administrator that
will continue publication of the LIBO Screen Rate), (x) the administrator of the
LIBO Screen Rate has made a public statement identifying a specific date after
which the LIBO Screen Rate will permanently or indefinitely cease to be
published by it (and there is no successor administrator that will continue
publication of the LIBO Screen Rate), (y) the supervisor for the administrator
of the LIBO Screen Rate has made a public statement identifying a specific date
after which the LIBO Screen Rate will permanently or indefinitely cease to be
published or (z) the supervisor for the administrator of the LIBO Screen Rate or
a governmental authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Company shall endeavor to establish an alternative
rate of interest for the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in this Agreement, such
amendment shall become effective without any further action


35



--------------------------------------------------------------------------------





or consent or any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Domestic Business Days of the date
notice of such alternate rate of interest is provided to the Banks, a written
notice from the Required Banks stating that the Required Banks object to such an
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (ii) (but, in the case of the circumstances described in clause
(ii)(w), clause (ii)(x), or clause (ii)(y) of the first sentence of this Section
2.09(e)(ii), only to the extent that the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation or any Borrowing as, a Euro-Dollar Borrowing shall be ineffective
and (y) if any Notice of Borrowing requests a Euro-Dollar Borrowing, such
Borrowing shall be made as a Base Rate Borrowing.
SECTION 2.10    Fees.
(a)    The Company agrees to pay to the Administrative Agent for account of each
Bank a Commitment Fee, which shall accrue at the Applicable Commitment Fee Rate,
on the daily unused amount of the Commitment of such Bank during the period from
and including the date hereof to but excluding the date that the Commitments
terminate. Accrued Commitment Fees shall be payable on each Quarterly Date,
commencing on the first such date after the Effective Date; provided that all
such fees shall be payable on the date on which the Commitments terminate and
any such fees accruing after such date shall be payable on demand.
(b)    The Company agrees to pay to the Administrative Agent for account of each
Bank a letter of credit fee with respect to Letters of Credit, which shall
accrue at the Applicable Letter of Credit Commission on the average daily
aggregate undrawn amount of all outstanding Letters of Credit during the period
from and including the Effective Date to but excluding the later of the date on
which such Bank’s Commitment terminates and the date on which such Bank ceases
to have any LC Exposure. Letter of credit fees accrued through and including
each Quarterly Date shall be payable on the third Business Day following such
Quarterly Date, commencing on the first such Business Day to occur; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after such date shall be payable on demand.
(c)    The Company agrees to pay to the Administrative Agent for the account of
each Fronting Issuing Bank a fronting fee with respect to each Fronted Letter of
Credit issued by such Fronting Issuing Bank, which shall accrue at a rate per
annum agreed in writing between the Company and such Fronting Issuing Bank (and
notified to the Administrative Agent) on the average daily aggregate undrawn
amount of each such Fronted Letters of Credit during the period from and
including the date of issuance thereof to but excluding the later of the expiry
date thereof and the date on which there ceases to be any LC Exposure
thereunder. Fronting fees accrued through and including each Quarterly Date
shall be payable on the third Business Day following such Quarterly Date,
commencing on the first such Business Day to occur; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after such date shall be payable on demand.


36



--------------------------------------------------------------------------------





(d)    The Company agrees to pay, on demand, to the Administrative Agent (with
respect to Syndicated Letters of Credit) and each Fronting Issuing Bank (with
respect to Fronted Letters of Credit issued by it), in each case for its own
account, all commissions, charges, costs and expenses with respect to the
issuance, amendment, renewal and extension of each such Letter of Credit and
drawings and other transactions relating thereto in amounts customarily charged
from time to time in like circumstances by the Person that is serving as the
Administrative Agent or such Fronting Issuing Bank, as the case may be, or, as
may be separately agreed from time to time by the Company and the Administrative
Agent or such Fronting Issuing Bank, as the case may be.
(e)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, as applicable, to
the Banks entitled thereto. Fees paid hereunder shall not be refundable under
any circumstances.
SECTION 2.11    Termination, Reduction or Increase of Commitments.
(a)    Unless previously terminated, the Commitments shall automatically
terminate on the Termination Date.
(b)    The Company may, upon at least three Domestic Business Days’ notice to
the Administrative Agent, terminate at any time, or proportionately and
permanently reduce from time to time by an aggregate amount of $10,000,000 or
any larger multiple of $5,000,000, the aggregate amount of the Commitments,
provided that, after giving effect to such termination or any such reduction,
the aggregate outstanding amount of the Credit Exposures of the Banks shall not
exceed the aggregate amount of the Commitments of the Banks. Upon receipt of
such a notice, the Administrative Agent shall promptly notify each Bank of the
contents thereof and of such Bank’s ratable share of such reduction (if such
notice is a notice of reduction) and such notice shall not thereafter be
revocable by the Company. Any termination or reduction of the Commitments shall
be permanent.
(c)    The Company shall have the right, at any time after the Effective Date
and from time to time prior to the date that is 30 days prior to the Termination
Date, to increase the aggregate Commitments hereunder so long as the Total
Commitments do not exceed $1,500,000,000, by causing one or more Additional
Commitment Banks (which may include any existing Bank, provided that no existing
Bank shall be obligated to increase its Commitment) to provide a (or, in the
case of an existing Bank, to increase its) Commitment (each such increase, a
“Commitment Increase”), provided that (i) no Bank shall have any obligation
hereunder to become an Additional Commitment Bank and any election to do so
shall be in the sole discretion of each Bank, (ii) each Additional Commitment
Bank shall have entered into an agreement in form and substance satisfactory to
the Company and the Administrative Agent pursuant to which such Additional
Commitment Bank shall provide a Commitment (or, if such Additional Commitment
Bank is an existing Bank, pursuant to which its Commitment shall be increased),
(iii) unless the Administrative Agent otherwise agrees, such Commitment of any
Additional Commitment Bank which is not an existing Bank shall be in an amount
of at least $25,000,000 and (iv) unless the Administrative Agent otherwise
agrees, each Commitment Increase shall be in an amount of at least $25,000,000.
Each such Additional Commitment Bank shall enter into an agreement in form and
substance satisfactory to the Company and


37



--------------------------------------------------------------------------------





the Administrative Agent pursuant to which such Additional Commitment Bank
shall, as of the effective date of such Commitment Increase (which shall be a
Domestic Business Day and, unless the Administrative Agent otherwise agrees, on
which no issuance, amendment, renewal or extension of any Letter of Credit is
scheduled to occur, provide a Commitment (or, if any such Additional Commitment
Bank is an existing Bank, increase its Commitment in the amount specified
therein and (if not an existing Bank) become a Bank hereunder. Notwithstanding
the foregoing, no Commitment Increase pursuant to this Section shall be
effective unless:
(i)    the Company shall have given the Administrative Agent notice of any such
increase at least three Domestic Business Days prior to the relevant effective
date of such Commitment Increase;
(ii)    no Default shall have occurred and be continuing on such effective date;
and
(iii)    each of the representations and warranties of the Company contained in
this Agreement (other than the representations and warranties set forth in
Sections 4.04(e) and 4.05 as to any matter which has theretofore been disclosed
in writing by the Company to the Administrative Agent) shall be true on and as
of such effective date with the same force and effect as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date).
Each notice under clause (i) above shall be deemed to constitute a
representation and warranty by the Company as to the matters specified in
clauses (ii) and (iii) above. On the effective date of each Commitment Increase,
the Company shall simultaneously (i) prepay in full the outstanding Loans (if
any) held by the Banks immediately prior to giving effect to the relevant
Commitment Increase, (ii) if the Company shall have so requested in accordance
with this Agreement, borrow new Loans from all Banks (including, if applicable,
any new Banks) such that, after giving effect thereto, the Loans are held
ratably by the Banks in accordance with their respective Commitments (after
giving effect to such Commitment Increase) and (iii) pay to the Banks the
amounts, if any, payable under Section 2.14
SECTION 2.12    Optional Prepayments.
(a)    The Company may, upon at least one Domestic Business Day’s notice to the
Administrative Agent (or such shorter time as the Administrative Agent may agree
in its sole discretion), prepay any Base Rate Borrowing made to the Company in
whole at any time, or from time to time in part in amounts aggregating
$5,000,000 or any larger multiple of $1,000,000, by paying the principal amount
to be prepaid together with accrued interest thereon to the date of prepayment.
(b)    The Company may, upon notice to the Administrative Agent by 10:00 a.m.,
New York City time, at least three Domestic Business Days prior to the date of
prepayment, prepay any Euro-Dollar Borrowing made to the Company in whole at any
time, or from time to time in part in amounts aggregating $5,000,000 or any
larger multiple of $1,000,000, by paying the principal amount to be prepaid
together with (x) accrued interest thereon to the date of prepayment and (y) all
losses and expenses (if any) relating thereto which are (i) determined pursuant
to Section 2.14 and (ii) notified to the Company by the


38



--------------------------------------------------------------------------------





relevant Bank at least one Domestic Business Day prior to the date of such
prepayment, provided that the failure of any Bank to so notify the Company of
the amount of any such loss or expense shall not relieve the Company of its
obligation to pay the same.
(c)    Each prepayment pursuant to this Section 2.12 shall be applied to prepay
ratably the Loans of the several Banks included in the relevant Borrowing being
prepaid. Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s ratable share (if any) of such prepayment and such notice shall
not thereafter be revocable by the Company; provided, that any notice of
prepayment delivered by the Company may state that such notice is conditioned
upon the effectiveness of other transactions, in which case such notice may be
revoked by the Company (by notice to the Administrative Agent on or before the
specified effective date) if such condition is not satisfied.
SECTION 2.13    Payments Generally; Pro Rata Treatment.
(a)    The Company shall make or cause to be made each payment required to be
made by it hereunder (whether reimbursement of LC Disbursements, principal of or
interest on the Loans, fees, amounts under Article VIII or otherwise) or under
any other Credit Document (except to the extent otherwise provided therein) not
later than 2:00 p.m., New York City time, on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Domestic Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its Payment Account, except as otherwise expressly
provided in the relevant Credit Document, and except that payments pursuant to
Section 10.03 and Article VIII shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Domestic Business Day or Euro-Dollar Business Day (as applicable), the
date for payment shall be extended to the next succeeding Domestic Business Day
or Euro-Dollar Business Day (as applicable) and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder or under any other Credit Document shall be
made in Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of unreimbursed LC Disbursements
in respect of Letters of Credit or interest thereon, principal of or interest on
the Loans and fees then due hereunder, such funds shall be applied (i) first, to
pay interest and fees then due hereunder in respect of such Letters of Credit or
Loans (as applicable), pro rata among the Banks in accordance with the amounts
of interest and fees then due to the Banks, and (ii) second, to pay such
unreimbursed LC Disbursements or principal in respect of Loans (as applicable)
then due hereunder, pro rata among the Banks in accordance with the amounts of
unreimbursed LC Disbursements or principal of Loans then due to the Banks.
(c)    Except to the extent otherwise provided herein: (i) each reimbursement of
LC Disbursements in respect of Letters of Credit and each payment of principal
in respect of Loans shall be


39



--------------------------------------------------------------------------------





for account of the Banks (other than Defaulting Banks), pro rata in accordance
with the amounts of unreimbursed LC Disbursements or principal of Loans (as the
case may be) then due and payable to the Banks (other than Defaulting Banks);
(ii) each termination or reduction of the amount of Commitments under Section
2.11 or otherwise hereunder shall be applied to the respective Commitments of
the Banks, pro rata in accordance with their respective Applicable Percentages;
and (iii) each payment of interest, Commitment Fees and letter of credit fees
shall be for account of the Banks (other than Defaulting Banks), pro rata in
accordance with the amounts of interest, Commitment Fees and letter of credit
fees (as the case may be) then due and payable to the Banks (other than
Defaulting Banks).
(d)    Unless the Administrative Agent shall have received notice from the
Company prior to the date on which any payment is due to the Administrative
Agent for account of the Banks hereunder that the Company will not make such
payment, the Administrative Agent may assume that the Company made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Banks the amount due. In such event, if the Company has not in
fact made such payment, then each of the Banks severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the higher of the Federal Funds Rate and a rate determined by
Administrative Agent in accordance with banking industry rules for interbank
compensation.
(e)    If any Bank shall fail to make any payment required to be made by it
pursuant to Section 2.01(e), 2.03(a), 2.06(d), 2.13(d), 2.16(b), 7.07 or shall
otherwise be a Defaulting Bank, then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Bank for the benefit of the Administrative Agent or the applicable Fronting
Issuing Bank to satisfy such Bank’s obligations to it or any such Fronting
Issuing Bank under such Section until all such unsatisfied obligations are fully
paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such Bank
under any such Section, in the case of each of clauses (i) and (ii) above, in
any order as determined by the Administrative Agent in its discretion.
SECTION 2.14    Funding Losses. If the Company makes any payment of principal
with respect to any Euro-Dollar Loan (pursuant to Article VI or VIII or
otherwise), or converts any Euro-Dollar Loan, on any day other than the last day
of the Interest Period applicable thereto, or the end of an applicable period
fixed pursuant to Section 2.09(c), or if the Company fails to borrow, convert,
continue or prepay any Euro-Dollar Loans after notice has been given to any Bank
in accordance with Section 2.05(a), 2.05(b) or 2.12(b), as applicable, the
Company shall reimburse each Bank within 15 days after demand for any resulting
loss or expense incurred by it (or by an existing participant in the related
Loan), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such payment or failure to borrow, provided that
such Bank shall have delivered to the Company a certificate as to the amount of
such loss or expense, which certificate shall be conclusive in the absence of
manifest error.


40



--------------------------------------------------------------------------------





SECTION 2.15    Computation of Interest and Fees. Interest based on the Base
Rate (including the Base Rate determined by reference to the LIBO Rate) shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All other interest and fees shall be computed on the
basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day).
SECTION 2.16    Provisions Relating to NAIC Approved Banks.
(a)    Each Bank agrees to use commercially reasonable efforts in order to, at
all times, (i) be listed on the NAIC Qualified Financial Institution List or
(ii) maintain in effect a Confirming Bank Agreement with a Person which is
listed on the NAIC Qualified Financial Institution List to act as a Confirming
Bank for such Bank in respect of its obligations under the Syndicated Letters of
Credit (which Person, prior to entering in such Confirming Bank Agreement, shall
be subject to the prior written consent of each of the Company and the
Administrative Agent, such consent, in each case, shall not be unreasonably
withheld or delayed). If any Bank shall enter into a Confirming Bank Agreement
hereunder at any time, it shall promptly furnish a copy thereof to the Company
and the Administrative Agent. If at any time any Bank shall cease to be a NAIC
Approved Bank, such Bank shall promptly notify the Company and the
Administrative Agent and forthwith comply with its obligations under this clause
(a).
(b)    If at any time any Bank shall not be listed on the NAIC Qualified
Financial Institution List and shall not have in effect a Confirming Bank
Agreement with a Person which is so listed (provided such Bank is not a
Defaulting Bank at such time), such Bank shall be obligated to provide cash
collateral for its LC Exposure on the following terms:
(i)    With respect to any then existing Fronted LC Exposure of such Bank, at
the option of the applicable Fronting Issuing Bank or the Company, such Bank
shall forthwith deliver to the Administrative Agent or the applicable Fronting
Issuing Bank an amount in cash equal to 100% of the maximum amount of such
Non-NAIC Approved Bank’s Fronted LC Exposure (such amount provided in respect of
such Fronted LC Exposure being herein called “Fronted LC Cash Collateral”). Upon
receipt of any Fronted LC Cash Collateral (including any additional cash
collateral provided under clause (iii) below that constitutes Fronted LC Cash
Collateral), the Administrative Agent or the applicable Fronting Issuing Bank
will establish one or more cash collateral accounts (which, in each case, may be
a “securities account” (as defined in Section 8-501 of the NY UCC, in the name
and under the sole dominion and control of the Administrative Agent or the
applicable Fronting Issuing Bank (and, in the case of a securities account, in
respect of which the Administrative Agent or the applicable Fronting Issuing
Bank is the “entitlement holder” (as defined in Section 8-102(a)(7) of the NY
UCC)) (each such cash collateral account, a “Fronted LC Collateral Account”) and
deposit therein the relevant portion of such Fronted LC Cash Collateral
(including the relevant portion of any additional cash collateral provided by
such Bank in respect of its additional Fronted LC Exposure pursuant to clause
(iii) below) as collateral solely for the benefit of the applicable Fronting
Issuing Bank to secure such Bank’s obligations in respect of the Fronted LC
Exposure with respect to Fronted Letters of Credit issued by such Fronting
Issuing Bank and such Bank hereby pledges and grants to


41



--------------------------------------------------------------------------------





the Administrative Agent or the applicable Fronting Issuing Bank, for the
benefit of the applicable Fronting Issuing Bank, a security interest in all of
its right, title and interest in and to each Fronted LC Collateral Account and
the balances from time to time therein (including the investments and
reinvestments therein provided for below). The balances from time to time in a
Fronted LC Collateral Account shall not constitute payment of any such
obligations until applied by the Administrative Agent or the applicable Fronting
Issuing Bank as provided herein.
(ii)    With respect to any then existing Syndicated LC Exposure of such Bank,
such Bank and/or the Company may request that another Bank act as a Confirming
Bank for (and to enter into a Confirming Bank Agreement with) such Bank with
respect to such Bank’s then existing Syndicated LC Exposure (and such additional
Syndicated LC Exposure of such Bank, to the extent provided in clause (iii)
below); provided that (A) no Bank shall be obligated to so act as a Confirming
Bank and (B) any agreement of such Bank to so act as a Confirming Bank shall be
on such terms and conditions and subject to payment of such fees as shall be
agreed among such Confirming Bank, the Bank that is no longer a NAIC Approved
Bank, the Administrative Agent and the Company (including, to the extent
required by the Confirming Bank or the Company, the requirement that such Bank
shall forthwith deliver to the Administrative Agent an amount in cash equal to
the maximum amount of such Syndicated LC Exposure (such amount provided in
respect of such Syndicated LC Exposure being herein called the “Syndicated LC
Cash Collateral”)). Upon receipt of any Syndicated LC Cash Collateral (including
any additional cash collateral provided under clause (iii) below that
constitutes Syndicated LC Cash Collateral) by the Administrative Agent from such
Bank, the Administrative Agent will establish a cash collateral account (of the
type described in clause (i) above) (the “Syndicated LC Collateral Account” and,
together with each Fronted LC Collateral Account, each a “LC Collateral
Account”) and deposit therein such Syndicated LC Cash Collateral (including any
additional cash collateral provided by such Bank in respect of its additional
Syndicated LC Exposure pursuant to clause (iii) below) as collateral solely for
the benefit of the Confirming Bank to secure such Bank’s obligations to the
Confirming Bank under such Confirming Bank Agreement in respect of such Bank’s
Syndicated LC Exposure and such Bank hereby pledges and grants to the
Administrative Agent, for the benefit of the Confirming Bank, a security
interest in all of its right, title and interest in and to the Syndicated LC
Collateral Account and the balances from time to time therein (including the
investments and reinvestments therein provided for below). The balances from
time to time in the Syndicated LC Collateral Account shall not constitute
payment of any such obligations until applied by the Administrative Agent as
provided herein.
(iii)    If at any time thereafter the Company shall request additional Letters
of Credit and at such time such Bank shall not be a NAIC Approved Bank (provided
such Bank is not a Defaulting Bank), upon the request of any applicable Fronting
Issuing Bank, applicable Confirming Bank or the Company, as applicable, such
Bank shall provide additional cash collateral in respect of its Applicable
Percentage of the maximum amount of the LC Exposure under such Letter of Credit
in accordance with clause (i) or (ii) above, as applicable (provided that, with
respect to any Fronted LC Exposure, such collateral shall be provided only at
the option of the applicable Fronting Issuing Bank and with respect to any
Syndicated LC Exposure, such collateral shall be provided only at the option of
the


42



--------------------------------------------------------------------------------





applicable Confirming Bank) and, upon receipt of such collateral, the Fronting
Issuing Bank, Administrative Agent or such other party shall deposit, hold and
apply such collateral as Fronted LC Cash Collateral or Syndicated LC Cash
Collateral, as applicable, in accordance with this subsection (b).
(iv)    Anything in this Agreement to the contrary notwithstanding, funds held
in any LC Collateral Account established under this subsection (b) shall be
subject to withdrawal only as provided herein. Amounts on deposit in each LC
Collateral Account shall be invested and reinvested by the Administrative Agent
in such short-term investments as the Administrative Agent shall determine in
its sole discretion or, in the case of any Fronted LC Collateral Account, as the
applicable Fronting Issuing Bank for whose benefits the funds therein have been
pledged may direct the Administrative Agent or, in the case of the Syndicated LC
Collateral Account, as the applicable Confirming Bank(s) may direct the
Administrative Agent. All such investments and reinvestments shall be held in
the name and be under the sole dominion and control of the Administrative Agent
and shall be credited to the relevant LC Collateral Account for the benefit of
the Person for which such funds are being held. At any time, and from time to
time, the Administrative Agent shall, if instructed by (in the case of any
Fronted LC Collateral Account) the applicable Fronting Issuing Bank in its sole
discretion or (in the case of the Syndicated LC Collateral Account) the
applicable Confirming Bank (or the Company if that Non-NAIC Approved Bank does
not have in effect a Confirming Bank Agreement) in its sole discretion, as the
case may be, liquidate any such investments and reinvestments and credit the
proceeds thereof to such LC Collateral Account and apply or cause to be applied
the balances therein to the payment of such Bank’s obligations then due and
payable which are secured by such balances.
(v)    If at any time the Letters of Credit in respect of any LC Exposure for
which cash collateral has been provided by such Non-NAIC Approved Bank under
this subsection (b) shall no longer exist, the Administrative Agent shall, at
the request of such Non-NAIC Approved Bank, deliver to such Non-NAIC Approved
Bank (with the concurrence of the applicable Fronting Issuing Bank, applicable
Confirming Bank or the Company, as applicable), against receipt but without any
recourse, warranty or representation whatsoever, the remaining balance in the
relevant LC Collateral Account.
(vi)    If at any time such Bank shall have become a NAIC Approved Bank,
subject, in the case of any Syndicated LC Exposure of such Bank, to (x) the
termination of the Confirming Bank Agreement entered into between the applicable
Confirming Bank and such Bank releasing the Confirming Bank’s obligation
thereunder to act a Confirming Bank for such Bank and (y) with the consent of
the beneficiary under each Syndicated Letter of Credit to the extent required by
the terms thereof or under applicable law (including, if applicable, the Uniform
Customs and Practices for Documentary Credits governing such Syndicated Letter
of Credit), the amendment of each such Syndicated Letter of Credit by the
Administrative Agent to reinstate such Bank’s liability thereunder (and
terminate the applicable Confirming Bank’s liability thereunder as such
Confirming Bank), the Administrative Agent shall, at the request of such Bank,
deliver to such Bank (with the concurrence


43



--------------------------------------------------------------------------------





of the applicable Fronting Issuing Bank (with respect to any Fronted LC
Exposure), the applicable Confirming Bank (with respect to any Syndicated LC
Exposure)) or the Company (with respect to any Syndicated LC Exposure for which
the Non-NAIC Approved Bank does not have in effect a Confirming Bank
Agreement)), against receipt but without any recourse, warranty or
representation whatsoever, the remaining balance in the relevant LC Collateral
Account.
(c)    Notwithstanding anything herein to the contrary, so long as any Bank
shall be a Non-NAIC Approved Bank, the Company may, upon notice to such Bank and
the Administrative Agent, require such Bank, at the expense of such Bank, to
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 10.06), all its interests, rights and obligations under
this Agreement and the Letters of Credit issued, or participated in, by such
Bank to any Person that shall be on the NAIC Approved List and shall assume such
obligations (which assignee may be another Bank, if it, in its sole discretion,
accepts such assignment) with (and subject to) the consent of the Administrative
Agent (which consent shall not unreasonably be withheld); provided that such
Bank shall have received payment of an amount equal to the outstanding amount of
its LC Disbursements (including participations therein), principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding LC
Disbursements, Loans and accrued interest and fees) or the Company (in the case
of all other amounts) (provided that the Company may deduct, or cause such
assignee to deduct, from amounts payable by them or it, as applicable, to such
Bank hereunder all fees, costs and expenses reasonably incurred by the Company
in effecting such assignment).
(d)    The Company may, subject to the terms and conditions set forth in this
clause (d), request that all Syndicated Letters of Credit that are requested to
be issued or that are outstanding during the period that such Non-NAIC Approved
Bank (i) does not have a Confirming Bank and (ii) continues to be a Bank
hereunder be issued or renewed, extended or amended, as applicable, by the Banks
on an adjusted pro rata basis that excludes the Commitment of such Non-NAIC
Approved Bank, provided that, if the Company elects to request that any
Syndicated Letter of Credit be issued, renewed, extended or amended on an
adjusted pro rata basis, (i) such issuance, renewal, extension or adjustment
shall be made only to the extent that it would not cause the Credit Exposure
owing to any Bank to exceed such Bank’s Commitment and (ii) thereafter, if the
Company elects to request a Loan, such Loan shall be advanced as provided in
Section 2.06(e).
SECTION 2.17    Defaulting Banks. Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Bank, then the
following provisions shall apply for so long as such Bank is a Defaulting Bank:
(a)    Commitment Fees shall cease to accrue on the Commitment of such
Defaulting Bank pursuant to Section 2.10(a);
(b)    the Commitment and Credit Exposure of such Defaulting Bank shall not be
included in determining whether the Required Banks have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.05); provided that this


44



--------------------------------------------------------------------------------





clause (b) shall not apply to the vote of a Defaulting Bank in the case of an
amendment, waiver or other modification requiring the consent of such Bank or
each Bank affected thereby;
(c)    with respect to any Fronted LC Exposure (if any):
(i)    all or any part of the Fronted LC Exposure of such Defaulting Bank (other
than such Fronted LC Exposure that is cash collateralized pursuant to Section
2.16(b)) shall be reallocated among the Non-Defaulting Banks in accordance with
their respective Applicable Percentages but only to the extent (x) the sum of
all Non-Defaulting Banks’ Credit Exposures plus such Defaulting Bank’s LC
Exposure does not exceed the total of all Non-Defaulting Banks’ Commitments and
(y) such reallocation does not, as to any Non-Defaulting Bank, cause such
Non-Defaulting Bank’s Credit Exposure to exceed its Commitment (and, if such
reallocation can only partially be effected, such reallocation shall be made
ratably among the then outstanding Fronted Letters of Credit, unless otherwise
agreed by the Fronting Issuing Banks and the Administrative Agent);
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
applicable Fronting Issuing Bank only the Company’s obligations in respect
thereof corresponding to such Defaulting Bank’s Fronted LC Exposure thereunder
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.03(e) for so long as
such Fronted LC Exposure is outstanding;
(iii)    if the Company cash collateralizes any portion of such Defaulting
Bank’s Fronted LC Exposure pursuant to clause (ii) above, the Company shall not
be required to pay any letter of credit fees to such Defaulting Bank pursuant to
Section 2.10(b) with respect to such Defaulting Bank’s Fronted LC Exposure
during the period and to the extent that such Defaulting Bank’s Fronted LC
Exposure is cash collateralized;
(iv)    if the Fronted LC Exposure of the Non-Defaulting Banks is reallocated
pursuant to clause (i) above, then the letter of credit fees payable to the
Banks pursuant to Section 2.10(b) shall be adjusted in accordance with such
Non-Defaulting Banks’ Applicable Percentages;
(v)    if all or any portion of such Defaulting Bank’s Fronted LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of any applicable
Fronting Issuing Bank or any other Bank hereunder, all Commitment Fees that
otherwise would have been payable to such Defaulting Bank (solely with respect
to the portion of such Defaulting Bank’s Commitment that was utilized by such
Fronted LC Exposure) and letter of credit fees payable under Section 2.10(b)
with respect to such Defaulting Bank’s Fronted LC Exposure shall be payable to
the applicable Fronting Issuing Banks until and to the extent that such Fronted
LC Exposure is reallocated and/or cash collateralized;
(vi)    so long as such Bank is a Defaulting Bank, no Fronting Issuing Bank
shall be required to issue, amend or increase any Fronted Letter of Credit,
unless it is satisfied that the


45



--------------------------------------------------------------------------------





related exposure and the Defaulting Bank’s then outstanding Fronted LC Exposure
will be 100% covered by the Commitments of the Non-Defaulting Banks and/or cash
collateral will be provided by the Company in accordance with Section 2.17(c),
and participating interests in any newly issued or increased Fronted Letter of
Credit shall be allocated among Non-Defaulting Banks in a manner consistent with
Section 2.17(c)(i) (and such Defaulting Bank shall not participate therein); and
(vii)    if (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent
of any Bank shall occur following the date hereof and for so long as such event
shall continue or (ii) any Fronting Issuing Bank has a good faith belief that
any Bank has defaulted in fulfilling its obligations under one or more other
agreements in which such Bank commits to extend credit, such Fronting Issuing
Bank shall not be required to issue, amend or increase any Fronted Letter of
Credit, unless such Fronting Issuing Bank shall have entered into arrangements
with the Company or such Bank, satisfactory to such Fronting Issuing Bank, to
defease any risk to it in respect of such Bank hereunder;
(d)    with respect to any Syndicated LC Exposure (if any):
(i)    letter of credit fees shall cease to accrue on such Defaulting Bank’s
Syndicated LC Exposure pursuant to Section 2.10(b), except to the extent (A)
such Defaulting Bank’s Syndicated LC Exposure is the subject of a Confirming
Bank Agreement (in which case, such Letter of Credit Fees shall be for the
account of the applicable Confirming Bank) or (B) as set forth in clause (iii)
below;
(ii)    with respect to any Syndicated Letter of Credit outstanding at the time
such Bank becomes a Defaulting Bank, with the consent of the beneficiary
thereunder to the extent required by the terms thereof or under applicable law
(including, if applicable, the Uniform Customs and Practices for Documentary
Credits governing such Syndicated Letter of Credit), (x) all or any part of the
Syndicated LC Exposure of such Defaulting Bank (other than any such Syndicated
LC Exposure for which a Confirming Bank is then acting as a Confirming Bank for
such Defaulting Bank pursuant to Section 2.16(b)) shall be reallocated among the
Non-Defaulting Banks in accordance with their respective Applicable Percentages
but only to the extent (I) the sum of all Non-Defaulting Banks’ Credit Exposures
plus such Defaulting Bank’s LC Exposure does not exceed the total of all
Non-Defaulting Banks’ Commitments and (II) such reallocation does not, as to any
Non-Defaulting Bank, cause such Non-Defaulting Bank’s Credit Exposure to exceed
its Commitment and (y) each such Syndicated Letter of Credit (other than any
Syndicated Letter of Credit in respect of which a Confirming Bank is then acting
as a Confirming Bank for such Bank pursuant to Section 2.16(b)) shall be amended
by the Administrative Agent to specify the Banks that are parties to such
Syndicated Letter of Credit (excluding, for avoidance of doubt, such Defaulting
Bank), after giving effect to such event, and such Banks’ respective Applicable
Percentages as of the effective date of such amendment;
(iii)    if the Syndicated LC Exposure of the Non-Defaulting Banks is
reallocated with respect to any Syndicated Letter of Credit pursuant to clause
(ii) above, then the letter of credit fees payable to the Banks with respect to
such Syndicated Letter of Credit pursuant to Section 2.10(b) shall be adjusted
in accordance with such Non-Defaulting Banks’ Applicable Percentages; and


46



--------------------------------------------------------------------------------





(iv)    the Syndicated LC Exposures of the Banks in respect of any newly issued
Syndicated Letter of Credit shall be allocated among Non-Defaulting Banks in a
manner consistent with clause (ii) above (and such Defaulting Bank shall have no
obligation under each such Syndicated Letter of Credit to the extent such
Syndicated LC Exposures in respect thereof are so reallocated);
(e)    the Administrative Agent may, in its discretion, apply or hold payments
for the account of such Defaulting Bank as set forth in Section 2.13(e) and
until such time as the readjustments with respect to such Defaulting Bank are
effected pursuant to subsection (f) of this Section, the Company may, upon
notice to such Defaulting Bank and the Administrative Agent, require such Bank,
at the expense of such Defaulting Bank, to assign, without recourse (in
accordance with and subject to the restrictions contained in Section 10.06), all
its interests, rights and obligations under this Agreement and the Letters of
Credit issued, or participated in, by such Defaulting Bank to any Person that
shall assume such obligations (which assignee may be another Bank, if it accepts
such assignment) with (and subject to) the consent of the Administrative Agent
(which consent shall not unreasonably be withheld); provided that (i) such
Defaulting Bank shall have received payment of an amount equal to the
outstanding amount of its LC Disbursements (including participations therein),
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding LC Disbursements, Loans and accrued interest and fees) or the
Company (in the case of all other amounts) (provided that the Company may
deduct, or cause such assignee to deduct, from amounts payable by them or it, as
applicable, to such Bank hereunder all fees, costs and expenses reasonably
incurred by the Company in effecting such assignment) and (ii) concurrently with
such assignment, to the extent any LC Exposure of such Defaulting Bank
theretofore shall have been reallocated pursuant to this Section, the Credit
Exposures of the Banks (including, after giving effect to such assignment, such
assignee) shall be readjusted (and payments made by the relevant parties) in a
manner consistent with subsection (f) of this Section, such that, after giving
effect thereto, the Banks (including such assignee, but not such Defaulting
Bank) shall hold the Credit Exposures then outstanding in accordance with their
respective Applicable Percentages; and
(f)    in the event that the Administrative Agent, the Company and (to the
extent there shall be Fronted Letters of Credit then outstanding) each Fronting
Issuing Bank each agrees that a Defaulting Bank has adequately remedied all
matters that caused such Bank to be a Defaulting Bank, then such Bank shall
cease to be a Defaulting Bank and the Credit Exposures of the Banks shall be
readjusted as follows:
(i)    with respect to any Fronted LC Exposure then outstanding, such Fronting
LC Exposure shall be readjusted to reflect the inclusion of such Bank’s
Commitment and such Bank shall purchase at par such of the unreimbursed LC
Disbursements then outstanding (if any) of the other Banks in respect of such
Fronted LC Exposure as the Administrative Agent shall determine may be necessary
in order for such Bank to hold such LC Disbursements in accordance with its
Applicable Percentage;
(ii)    with respect to any Syndicated LC Exposure then outstanding, (x) with
the consent of the beneficiary under each outstanding Syndicated Letter of
Credit to the extent required by the terms thereof or under applicable law
(including, if applicable, the Uniform Customs and


47



--------------------------------------------------------------------------------





Practices for Documentary Credits governing such Syndicated Letter of Credit)
and to the extent such Syndicated Letter of Credit was theretofore amended or
issued pursuant to subsection (d)(ii) or (d)(iv), as applicable, of this Section
to reflect the exclusion of such Bank’s Commitment, (I) each such Syndicated
Letter of Credit shall be amended by the Administrative Agent to specify the
Banks (including such Bank) that are then parties to such Syndicated Letter of
Credit and such Banks’ respective Applicable Percentages, in each case
reflecting the inclusion of such Bank’s Commitment, as of the effective date of
such amendment and (II) if such Syndicated Letter of Credit was not theretofore
amended pursuant to subsection (d)(ii) of this Section to reflect the exclusion
of such Bank’s Commitment thereunder, but instead the face amount of such
Syndicated Letter of Credit was increased or a new Letter of Credit was issued
hereunder in favor of the beneficiary of such Syndicated Letter of Credit in
order to provide such beneficiary with an aggregate undrawn face amount of
Letters of Credit from the Non-Defaulting Banks (including, if applicable, the
applicable Fronting Issuing Banks) in the amount required by such beneficiary,
the amount of such Syndicated Letter of Credit or new Letter of Credit shall be
amended by the Administrative Agent to decrease the amount thereof, or the
Company shall arrange for such new Letter of Credit to be surrendered by such
beneficiary to the Administrative Agent or the applicable Fronting Issuing Bank,
in order to reflect the inclusion of such Bank’s Commitment pursuant to the
amendment to such Syndicated Letter of Credit under sub-clause (I) above
(provided that, notwithstanding anything herein to the contrary, the Company
shall not be required to pay any letter of credit fees to such Bank pursuant to
Section 2.10(b) until such amendments with respect to such Letters of Credit
shall have become effective); (y) (subject to clause (x) being satisfied with
respect to a Syndicated Letter of Credit) the Syndicated LC Exposure of the
Banks with respect to such Syndicated Letter of Credit shall be readjusted to
reflect the inclusion of such Bank’s Commitment; and (z) (subject to clause (x)
being satisfied with respect to a Syndicated Letter of Credit) such Bank shall
purchase at par such of the unreimbursed LC Disbursements then outstanding (if
any) of the other Banks with respect to such Syndicated Letter of Credit as the
Administrative Agent shall determine may be necessary in order for such Bank to
hold such LC Disbursements in accordance with its Applicable Percentage; and
(iii)    with respect to any Loans then outstanding, such Bank shall purchase at
par such of the Loans of the other Banks as the Administrative Agent shall
determine may be necessary in order for such Bank to hold such Loans in
accordance with its Applicable Percentage.
Subject to Section 10.16, no readjustment under this Section 2.17(f) shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Bank arising from that Bank having become a Defaulting Bank,
including any claim of a Non-Defaulting Bank as a result of such Non-Defaulting
Bank’s increased exposure following such reallocation.


48



--------------------------------------------------------------------------------





ARTICLE III    
CONDITIONS
SECTION 3.01    Each Credit Extension. The obligation of each Bank to issue,
amend, renew or extend any Letter of Credit or to make any Loan is subject to
the satisfaction of the following conditions:
(a)    in the case of a Letter of Credit, receipt by the Administrative Agent of
a notice of issuance, amendment, renewal or extension, as the case may be, with
respect to such Letter of Credit, as required by Section 2.01(b) or, in the case
of a Borrowing, receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.05(a);
(b)    the fact that, immediately before and after issuance, amendment, renewal
or extension of such Letter of Credit or such Loan no Default or Event of
Default shall have occurred and be continuing; and
(c)    the fact that the representations and warranties (other than the
representations and warranties set forth in Sections 4.04(e) and 4.05 as to any
matter which has theretofore been disclosed in writing by the Company to the
Administrative Agent (which shall be delivered to the Banks through the Approved
Electronic Platform)) of the Company contained in this Agreement shall be true
in all material respects (except for those representations and warranties which
are qualified by materiality or material adverse effect, which shall be true and
correct in all respects) on and as of the date of such issuance, amendment,
renewal or extension of such Letter of Credit or such Loan (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Company on the date thereof as to the matters specified in paragraphs (b) and
(c) of this Section.
SECTION 3.02    Effectiveness. This Agreement shall become effective on the
first date that all of the following conditions shall have been satisfied (or
waived in accordance with Section 10.05):
(a)    receipt by the Administrative Agent of counterparts of this Agreement
signed by each of the Persons listed on the signature pages hereto (or, in the
case of any Bank as to which an executed counterpart shall not have been
received, receipt by the Administrative Agent in form satisfactory to it of
telecopy or other written confirmation from such Bank of execution and delivery
of a counterpart hereof by such Bank);
(b)    receipt by the Administrative Agent of an opinion of internal and
external counsel to the Company addressed to it and the Banks and dated the
Effective Date, covering such matters relating to the Company, this Agreement or
the transactions contemplated hereby as the Administrative Agent shall
reasonably request. The Company hereby requests such counsel to deliver such
opinions;
(c)    receipt by the Administrative Agent of a certificate, dated the Effective
Date and signed by a Financial Officer of the Company, certifying that the
representations and warranties contained in this Agreement shall be true in all
material respects (except for those representations and warranties


49



--------------------------------------------------------------------------------





which are qualified by materiality or material adverse effect, which shall be
true and correct in all respects) on and as of such date and no Default or Event
of Default shall have occurred and be continuing;
(d)    receipt by the Administrative Agent of such documents and certificates as
the Administrative Agent may reasonably request relating to the organization,
existence and good standing of the Company, the authorization of the
transactions contemplated hereby and any other legal matters relating to each of
the Company, this Agreement or the transaction contemplated hereby, all in form
and substance reasonably satisfactory to the Administrative Agent, including a
certified copy of the resolutions of the Board of Directors of the Company, in
form and substance reasonably satisfactory to the Administrative Agent,
authorizing the execution, delivery and performance of this Agreement and other
Credit Documents;
(e)    at least five (5) days prior to the Effective Date, (i) receipt by the
Administrative Agent of all documents, instruments, and other information
regarding the Company as it may reasonably request in connection with applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act, to the extent requested of the Company at least ten (10) days
prior to the Effective Date and (ii) to the extent that the Company qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, any Bank
that requested, in a written notice to the Company at least ten (10) days prior
to the Effective Date, a Beneficial Ownership Certification in relation to the
Company shall have received such Beneficial Ownership Certification (provided
that, upon the execution and delivery by such Bank of its signature page to this
Agreement, the condition set forth in this clause (ii) shall be deemed to be
satisfied);
(f)    receipt by the Administrative Agent of (i) evidence as of the Effective
Date as to payment of all fees required to be paid, and all expenses required to
be paid or reimbursed for which invoices have been presented (including, without
limitation, fees and disbursements of counsel to JPMorgan required to be paid as
of the Effective Date and invoiced at least two (2) Domestic Business Days prior
to the Effective Date) in connection with this Agreement, on or before the
Effective Date and (ii) of a Continuing Agreement for Standby Letters of Credit
executed by the Company, in form and substance satisfactory to JPMorgan and the
Company; and
(g)    receipt by the Administrative Agent of counterparts of a Note signed by
the Company in favor of each Bank requesting a Note.
The Administrative Agent shall promptly notify the Company and the Banks of the
Effective Date, and such notice shall be conclusive and binding on all parties
hereto.










50



--------------------------------------------------------------------------------





ARTICLE IV    
REPRESENTATIONS AND WARRANTIES
On the Effective Date and each other date as required by the Credit Documents,
the Company (and its Subsidiaries, as applicable) represents and warrants to the
Administrative Agent and the Banks that:
SECTION 4.01    Corporate Existence and Power. The Company (a) is a corporation
duly incorporated and validly existing under the laws of the State of Delaware,
(b) has (i) all corporate power and authority and (ii) all material governmental
licenses, authorizations, consents and approvals required, in each case, to own
or lease its assets and carry on its business as now conducted and (c) is duly
qualified and is licensed and, as applicable, in good standing under the laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, except in each
case referred to in the foregoing clauses (b)(ii) and (c) to the extent that
such failure to do so would not reasonably be expected to have a Material
Adverse Effect.
SECTION 4.02    Corporate and Governmental Authorization; Contravention. The
execution, delivery and performance by the Company of this Agreement and the
other Credit Documents to which it is a party are within the Company’s corporate
powers, have been duly authorized by all necessary corporate action, require no
action by or in respect of, or filing with, any governmental body, agency or
official and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the articles of incorporation or by-laws of
the Company or of any material agreement, judgment, injunction, order, decree or
other instrument binding upon the Company or any of its Material Subsidiaries or
result in the creation or imposition of any Lien on any asset of the Company or
any of its Material Subsidiaries.
SECTION 4.03    Binding Effect. This Agreement and the other Credit Documents to
which it is a party constitute the legal, valid and binding obligations of the
Company, in each case enforceable in accordance with their respective terms,
except as the same may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and by general principles of equity.
SECTION 4.04    Financial Information; No Material Adverse Change.
(a)    The consolidated balance sheets of the Company and its Consolidated
Subsidiaries, and the related consolidated statements of income, cash flows and
shareholders’ net investment for the fiscal year ended December 31, 2018,
reported on by Deloitte & Touche LLP, a copy of which has been delivered to the
Administrative Agent on behalf of each of the Banks, fairly present, in
conformity with generally accepted accounting principles, the consolidated
financial position of the Company and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and changes in financial
position for the period covered by such financial statements.
(b)    [Reserved].
(c)    A copy of a duly completed and signed annual Statutory Statement or other
similar report of or for each Insurance Subsidiary that is a Material Subsidiary
in the form filed with the governmental body, agency or official which regulates
insurance companies in the jurisdiction in which


51



--------------------------------------------------------------------------------





such Insurance Subsidiary is domiciled for the year ended December 31, 2018 has
been delivered to the Administrative Agent on behalf of each of the Banks and
fairly presents, in accordance with statutory accounting principles, the
information contained therein.
(d)    [Reserved].
(e)    Since December 31, 2018, there has been no material adverse change in the
business, assets, property or financial condition of the Company and its
Consolidated Subsidiaries, considered as a whole.
SECTION 4.05    Litigation. There is no action, suit or proceeding pending
against, or to the knowledge of the Company threatened against, the Company or
any of its Subsidiaries before any court or arbitrator or any governmental body,
agency or official (a) which has or would be reasonably expected to have a
Material Adverse Effect, or (b) which in any manner draws into question the
validity or enforceability of this Agreement or any other Credit Document. The
Company has reasonably concluded that its compliance with Environmental Laws is
unlikely to result in a Material Adverse Effect.
SECTION 4.06    Compliance with ERISA; Plan Assets; Prohibited Transactions.
(a)    Except as would not reasonably be expected to result in a Material
Adverse Effect, each member of the ERISA Group has fulfilled its obligations
under the minimum funding standards of ERISA and the Code with respect to each
Plan and is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code with respect to each Plan. Except as would not
reasonably be expected to result in a Material Adverse Effect, no member of the
ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Code in respect of any Plan, (ii) failed to make any required
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Code (other than a bond or other
security required in connection with the creation and adoption of a pension plan
for the Company) or (iii) incurred any liability under Title IV of ERISA other
than a liability to the PBGC for premiums under Section 4007 of ERISA.
(b)    None of the Company or any of its Subsidiaries is using “plan assets”
(within the meaning of the Plan Asset Regulations) of one or more Benefit Plans
with respect to the execution, delivery or performance of the transactions
contemplated under this Agreement, including the making of any Loan and,
assuming that the representations and covenants set forth in Section 7.12(a) are
correct, the transactions hereunder will not give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.
SECTION 4.07    Taxes. The Company and its Subsidiaries have filed all income
tax returns and all other material tax returns which are required to be filed by
them and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Company or any Subsidiary, except for any such taxes
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been made, and except in each case to the extent that the
failure to do so would not reasonably be


52



--------------------------------------------------------------------------------





expected to have a Material Adverse Effect. The charges, accruals and reserves
on the books of the Company and its Subsidiaries in respect of taxes are, in the
opinion of the Company, adequate.
SECTION 4.08    Subsidiaries. Each of the Company’s Material Subsidiaries (a) is
a corporation or limited liability company that is duly incorporated or
organized, validly existing and (except where such concept is not applicable) in
good standing under the laws of its jurisdiction of incorporation or formation,
(b) has all corporate or limited liability power (as applicable) and authority
and all material governmental licenses, authorizations, consents and approvals,
in each case, required to own or lease its assets and carry on its business as
now conducted and (c) is duly qualified and is licensed and, as applicable, in
good standing under the laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, except in each case referred to in the foregoing
clauses (b) and (c) to the extent that such failure to do so would not
reasonably be expected to have a Material Adverse Effect.
SECTION 4.09    Not an Investment Company. The Company is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
SECTION 4.10    Obligations to be Pari Passu. The Company’s obligations under
this Agreement and each other Credit Document to which it is a party rank pari
passu as to priority of payment and in all other respects with all other
material unsecured and unsubordinated Debt of the Company, with the exception of
those obligations that are mandatorily preferred by law and not by contract.
SECTION 4.11    No Default. No event has occurred and is continuing which
constitutes, or which, with the passage of time or the giving of notice or both,
would constitute, a default under or in respect of any material agreement,
instrument or undertaking to which the Company or any Material Subsidiary is a
party or by which either the Company or any Material Subsidiary or any of their
respective assets is bound, unless such default would not have or be reasonably
expected to have a Material Adverse Effect.
SECTION 4.12    Material Subsidiaries. Set forth as Schedule II hereto is a
true, correct and complete list of each Material Subsidiary as of the Effective
Date.
SECTION 4.13    [Reserved].
SECTION 4.14    Full Disclosure.
(a)    None of the reports, financial statements, certificates or other
information furnished by or on the behalf of the Company to the Administrative
Agent or any Bank in connection with the negotiation of this Agreement and the
other Credit Documents or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading as of the date made; provided that, with respect to preliminary,
projected or pro forma financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time furnished (it being


53



--------------------------------------------------------------------------------





understood that such projections and forecasts are subject to uncertainties and
contingencies and no assurances can be given that such projections or forecasts
will be realized).
(b)    If applicable, as of the Effective Date, to the best knowledge of the
Company, the information included in the Beneficial Ownership Certification
provided on or prior to the Effective Date to any Bank in connection with this
Agreement is true and correct in all respects.
SECTION 4.15    [Reserved].
SECTION 4.16    Hybrid Instruments. As of the Effective Date, set forth as
Schedule III hereto is a true, correct and complete list of each Hybrid
Instrument of the Company and its Consolidated Subsidiaries outstanding as of
the date hereof, specifying in each case the equity credit treatment given to
each such Hybrid Instrument by S&P and/or Moody’s.
SECTION 4.17    Sanctioned Persons; Anti-Corruption Laws; Patriot Act. None of
the Company or any of its Subsidiaries or, to the knowledge of the Company, any
of their respective directors, officers, employees, agents or Affiliates is
subject to any sanctions or economic embargoes administered or enforced by the
U.S. Department of State or the Office of Foreign Assets Control of the U.S.
Department of Treasury (collectively, “Sanctions”, and the associated laws,
rules, regulations and orders, collectively, “Sanctions Laws”), except to the
extent that being subject to such Sanctions would not reasonably be expected to
have a Material Adverse Effect or reasonably be expected to result in any Bank
violating any Sanctions Laws. Each of the Company and its Subsidiaries and their
respective directors, officers and, to the knowledge of the Company, employees,
agents and Affiliates is in compliance, in all material respects, with (i) all
Sanctions Laws, (ii) the United States Foreign Corrupt Practices Act of 1977, as
amended, and any other applicable anti-bribery or anti-corruption laws, rules,
regulations and orders (collectively, “Anti-Corruption Laws”) and (iii) USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001) the
“Patriot Act”) and any other applicable terrorism and money laundering laws,
rules, regulations and orders (collectively, “Anti-Money Laundering Laws”),
except in each case to the extent that such non-compliance therewith would not
reasonably be expected to have a Material Adverse Effect or reasonably be
expected to result in any Bank violating any such Sanctions Laws,
Anti-Corruption Laws or Anti-Money Laundering Laws. No part of the proceeds of
the Loans or Letters of Credit will be used by the Company or any Applicant,
directly or indirectly, (A) for the purpose of funding, financing or
facilitating any activities or business of or with, or making any payments to,
any Person or in any country or territory in violation of any Sanctions Law or
(B) for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of any Anti-Corruption Laws, except
in each case to the extent that such use would not reasonably be expected to
have a Material Adverse Effect or reasonably be expected to result in any Bank
violating any Sanctions Laws, Anti-Corruption Laws or Anti-Money Laundering
Laws.






54



--------------------------------------------------------------------------------





SECTION 4.18    EEA Financial Institutions. The Company is not an EEA Financial
Institution.
ARTICLE V    
COVENANTS
Until all Commitments have expired or been terminated, the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company agrees with the
Administrative Agent and the Banks as follows:
SECTION 5.01    Information.
The Company will deliver to each of the Banks:
(a)    within 90 days after the end of each fiscal year of the Company, the
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
of the end of such fiscal year and the related consolidated statements of
income, cash flows and shareholders’ equity for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on in a manner acceptable to the SEC by Deloitte & Touche LLP or other
independent public accountants of nationally recognized standing;
(b)    within 45 days after the end of each of the first three quarters of each
fiscal year of the Company, the consolidated balance sheet of the Company and
its Consolidated Subsidiaries as of the end of such quarter and the related
consolidated statements of income, cash flows and shareholders’ equity for such
quarter and for the portion of the Company’s fiscal year ended at the end of
such quarter, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of the Company’s previous
fiscal year, all certified (subject to normal year-end adjustments and, to the
extent permitted by Regulation S-X, the absence of footnotes) as to fairness of
presentation, generally accepted accounting principles and consistency with the
most recent audited consolidated financial statements of the Company and its
Consolidated Subsidiaries delivered to the Banks (except for changes concurred
in by the Company’s independent public accountants) by a Financial Officer;
(c)    (I) substantially concurrently with the delivery of each set of financial
statements referred to in clauses (a) and (b) above a certificate of a Financial
Officer of the Company (i) setting forth in reasonable detail the calculations
required to establish whether the Company was in compliance with the
requirements of Sections 5.07 and 5.12 on the date of such financial statements,
(ii) stating that such Financial Officer, as the case may be, has no knowledge
of any Default existing on the date of such certificate or, if such Financial
Officer has knowledge of the existence on such date of any Default, setting
forth the details thereof and the action which the Company is taking or proposes
to take with respect thereto, and (iii) a reconciliation to such financial
statements of any inclusions to, or exclusions from, the calculations of
Adjusted Consolidated Net Worth, Consolidated Total Indebtedness and
Consolidated Total Capitalization, and (II) simultaneously with the delivery of
each set of financial statements referred to in


55



--------------------------------------------------------------------------------





clause (a) and (b) above a certificate of a Financial Officer of the Company
specifying any changes to the list of Material Subsidiaries as of the last day
of the fiscal period to which such financial statements relate;
(d)    within 120 days after the end of each fiscal year of each Insurance
Subsidiary, a copy of a duly completed and signed annual Statutory Statement (or
any successor form thereto) required to be filed by such Insurance Subsidiary
that is a Material Subsidiary with the governmental body, agency or official
which regulates insurance companies in the jurisdiction in which such Insurance
Subsidiary is domiciled, in the form submitted to such governmental body, agency
or official;
(e)    within 60 days after the end of each of the first three fiscal quarters
of each Insurance Subsidiary, a copy of a duly completed and signed quarterly
Statutory Statement (or any successor form thereto) required to be filed by such
Insurance Subsidiary that is a Material Subsidiary with the governmental body,
agency or official which regulates insurance companies in the jurisdiction in
which such Insurance Subsidiary is domiciled, in the form submitted to such
governmental body, agency or official;
(f)    forthwith upon learning of the occurrence of any Default, a certificate
of a Financial Officer of the Company setting forth the details thereof and the
action which the Company is taking or proposes to take with respect thereto;
(g)    promptly upon the mailing thereof to the shareholders of the Company
generally, if and only to the extent not duplicative of information otherwise
provided pursuant to clause (h) below, copies of all financial statements,
reports and proxy statements so mailed;
(h)    promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Company shall have filed with the SEC;
(i)    if and when, and only if the liability for the Company and its
Subsidiaries from the applicable event would reasonably be expected to exceed
$75,000,000, any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA), with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer, any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application; (v) gives notice of intent
to terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any required payment or contribution to any Plan or Multiemployer Plan or
in respect of any Benefit Arrangement or makes any amendment to any Plan or
Benefit Arrangement which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security, a certificate of a Financial


56



--------------------------------------------------------------------------------





Officer of the Company setting forth details as to such occurrence and action,
if any, which the Company or applicable member of the ERISA Group is required or
proposes to take;
(j)    promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and
(k)    from time to time such additional information regarding the financial
position or business of the Company as the Administrative Agent or any Bank, may
reasonably request, including information and documentation requested for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation.
Documents required to be delivered pursuant to Section 5.01(a), (b), (d), (e),
(g) or (h) or pursuant to Section 4.04(a) or (c) may be delivered electronically
on the following Internet websites: (a) the Company’s website at an address to
be designated in writing to the Administrative Agent, (b) with respect to
Section 5.01(a), (b), (g), (h) or Section 4.04(a) the SEC’s website www.sec.gov
(to the extent that any such documents are included in materials otherwise filed
with the SEC) or (c) such other third party website that shall have been
identified by the Company in a notice to the Administrative Agent and the Banks
and that is accessible by the Banks without charge, and in each case if so
delivered shall be deemed to have been delivered on the date such materials are
publicly available; provided that (i) the Company shall deliver paper copies of
such information to any Bank promptly upon the request of such Bank through the
Administrative Agent and (ii) the Company shall have notified the Administrative
Agent of the posting of such documents delivered pursuant to Section 5.01(a),
(b), (d), (e), (g) and Section 4.04(a). The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Bank for delivery,
and each Bank shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
SECTION 5.02    Payment of Obligations. The Company will pay and discharge, and
will cause each Material Subsidiary to pay and discharge, at or before maturity,
all their respective material obligations and liabilities, including, without
limitation, tax liabilities, that if not paid, would reasonably be expected to
result in a Material Adverse Effect, except where (a) the same may be contested
in good faith by appropriate proceedings, (b) the Company or such Material
Subsidiary has set aside, in accordance with generally accepted accounting
principles, appropriate reserves for the accrual of any of the same and (c) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect; provided that, for avoidance of doubt,
solely with respect to tax liabilities an obligation shall be considered to be
delinquent or in default for purposes of this Section only if there has first
been notice and demand therefore (as defined in Section 6306 of the Code and
similar provisions of applicable law) by a tax authority.




57



--------------------------------------------------------------------------------





SECTION 5.03    Conduct of Business and Maintenance of Existence. The Company
will continue, and will cause each Material Subsidiary to continue, to engage in
business of the same general type as conducted by the Company and its Material
Subsidiaries, taken as a whole, on the date hereof and will preserve, renew and
keep in full force and effect, and will cause each Material Subsidiary to
preserve, renew and keep in full force and effect (a) their respective corporate
existence and (b) their respective rights, privileges, licenses and franchises,
other than, in the case of the foregoing clause (b), the loss of which would not
reasonably be expected to result in a Material Adverse Effect; except that if at
the time thereof and immediately after giving effect thereto no Default has
occurred and is continuing, (i) any Subsidiary may merge with or into the
Company, provided that the Company shall be the surviving entity, (ii) any
Material Subsidiary may merge with or into any other Subsidiary, provided that
such Material Subsidiary shall be the surviving entity or, if such Material
Subsidiary is not the surviving entity, the surviving entity shall be deemed to
a Material Subsidiary and (iii) any Material Subsidiary may sell, transfer,
lease or otherwise dispose of its assets to the Company or to another Material
Subsidiary.
SECTION 5.04    Maintenance of Property; Insurance.
(a)    The Company will keep, and will cause each Material Subsidiary to keep,
all property useful and necessary in its business in good working order and
condition, except, in each case, to the extent that failure to do so would not
be reasonably expected to result in a Material Adverse Effect.
(b)    The Company will maintain, and will cause each Material Subsidiary to
maintain (either in the name of the Company or in such Subsidiary’s own name)
with financially sound and responsible insurance companies, insurance on all
their respective properties and against at least such risks, in each case as is
consistent with sound business practice for companies in substantially the same
industry as the Company and its Material Subsidiaries; and the Company will
furnish to the Banks, upon request from the Administrative Agent, information
presented in reasonable detail as to the insurance so carried.
SECTION 5.05    Compliance with Laws. The Company will comply, and will cause
each Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations and requirements of governmental bodies, agencies
and officials (including, without limitation, Sanctions Laws, Anti-Corruption
Laws, Anti-Money Laundering Laws, Environmental Laws and ERISA and the rules and
regulations thereunder) except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings, except where such
non-compliance therewith would not reasonably be expected to have a Material
Adverse Effect (or, in the case of the laws, rules, regulations and orders
referred to in Section 4.17, reasonably be expected to result in any Bank
violating such laws, rules, regulations or orders).
SECTION 5.06    Inspection of Property, Books and Records. The Company will
keep, and will cause each Material Subsidiary to keep, proper books of record
and account in which entries that are full, true and correct in all material
respects shall be made of all dealings and transactions in relation to its
business and activities; and, subject in all cases to Section 10.11, will
permit, and will cause each Material Subsidiary to permit, representatives of
any Bank to visit and inspect any of their respective properties, to examine and
make abstracts from any of their respective books and records and to discuss
their respective affairs, finances and accounts with their respective officers,
employees, actuaries and independent public


58



--------------------------------------------------------------------------------





accountants, all upon reasonable notice, at such reasonable times during
ordinary business hours and as often as may reasonably be desired; provided that
neither the Company nor any of its Subsidiaries shall be required to disclose
any information subject to attorney-client privilege to the extent disclosure
thereof would impair such privilege.
SECTION 5.07    Financial Covenants.
(a)    Minimum Adjusted Consolidated Net Worth. The Company will not at any time
permit its Adjusted Consolidated Net Worth, calculated as of the end of each
fiscal quarter, to be less than an amount equal to the sum of (A) 72% of the
actual Adjusted Consolidated Net Worth of the Company (determined as of the end
of the first fiscal quarter ending after August 4, 2017) plus (B) 50% of the
aggregate amount of (x) Equity Issuances by the Company and its Subsidiaries
after the end of the first fiscal quarter ending after August 4, 2017 and (y)
the Hybrid Instrument Amount with respect to Hybrid Instruments issued after the
end of the first fiscal quarter ending after August 4, 2017.
(b)    Total Indebtedness to Total Capitalization Ratio. The Company will not at
any time permit the ratio of (a) Consolidated Total Indebtedness to (b)
Consolidated Total Capitalization to exceed 0.35 to 1.00, calculated as of the
last day of each fiscal quarter.
SECTION 5.08    Negative Pledge. The Company will not, and will not permit any
Subsidiary to, create or suffer to exist any Lien upon any present or future
capital stock or any other Ownership Interests (as defined below) of any of its
Material Subsidiaries (other than any Subsidiary established primarily for the
purpose of reinsuring redundant reserve insurance liabilities of the Company or
any other Insurance Subsidiary). As used herein “Ownership Interests” means,
with respect to any Person, all of the shares of Capital Stock of such Person
and all debt securities of such Person that can be converted or exchanged for
Capital Stock of such Person, whether voting or nonvoting, and whether or not
such Capital Stock or debt securities are outstanding on any date of
determination.
SECTION 5.09    Consolidations, Mergers and Sales of Assets. The Company will
not (a) consolidate or merge with or into any other Person, or consummate a
Division as the Dividing Person, or (b) sell, lease or otherwise transfer,
directly or indirectly, all or substantially all of the assets of the Company
and its Subsidiaries, taken as a whole, to any other Person; provided that the
Company may merge with another Person if (i) the Company is the corporation
surviving such merger and (ii) immediately after giving effect to such merger,
no Default shall have occurred and be continuing.
SECTION 5.10    Use of Credit. The Company shall use each Letter of Credit
issued under this Agreement for its general corporate purposes, including,
without limitation, to support variable annuity policy and reinsurance reserve
requirements. The proceeds of each Loan made to the Company hereunder will be
used for its general corporate purposes, including, without limitation, to
finance the reimbursement of LC Disbursements as contemplated by Section
2.03(a). No Letter of Credit or proceeds of Loans will be used, directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any “margin stock” within the meaning of Regulations T, U and
X.


59



--------------------------------------------------------------------------------





SECTION 5.11    Obligations to be Pari Passu. The Company’s obligations under
this Agreement and the other Credit Documents to which it is a party will rank
at all times pari passu as to priority of payment and in all other respects with
all other material unsecured and unsubordinated Debt of the Company, with the
exception of those obligations that are mandatorily preferred by law and not by
contract.
SECTION 5.12    Certain Debt. The Company will not at any time permit the sum of
(i) Non-Operating Indebtedness of the Company that is secured by a Lien on any
property or assets of the Company and its Subsidiaries and (ii) Non-Operating
Indebtedness of the Subsidiaries of the Company to exceed $250,000,000, except:
(a)    Debt of any Subsidiary of the Company owing to the Company or another
Subsidiary of the Company (but including any Debt owing to any other Affiliate
of the Company); and
(b)    Debt consisting of surplus notes issued by Subsidiaries of the Company
that are operating Insurance Subsidiaries in an amount not to exceed
$1,000,000,000.


ARTICLE VI    

DEFAULTS
SECTION 6.01    Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:
(a)    (i) the Company shall fail to pay when due any principal of any Loan or
any reimbursement obligation in respect of an LC Disbursement or (ii) the
Company shall fail to pay when due any interest on any Loan or LC Disbursement
or any fees or any other amounts payable hereunder and such failure under this
clause (ii) shall continue for four Domestic Business Days;
(b)    the Company shall fail to observe or perform any covenant of the Company,
contained in Section 5.03 or Sections 5.07 through 5.12 inclusive, or its
obligation to provide cash collateral pursuant to the last sentence of Section
2.01(d);
(c)    the Company shall fail to observe or perform any covenant or agreement of
the Company contained in this Agreement or the other Credit Documents (other
than those covered by clause (a) or (b) above) for 30 days after written notice
thereof has been given to the Company by the Administrative Agent at the request
of any Bank;
(d)    any representation, warranty, certification or statement made by the
Company in this Agreement, any other Credit Document or in any certificate,
financial statement or other document delivered pursuant to this Agreement shall
prove to have been incorrect in any material respect when made (or deemed made);


60



--------------------------------------------------------------------------------





(e)    the Company or any Subsidiary shall fail to make any payment in respect
of any Debt (other than Loans or other extensions of credit hereunder) having a
principal amount then outstanding of not less than $150,000,000 when due and
such failure shall continue beyond any applicable grace period or the Company or
any Subsidiary shall fail to make any payment in an amount at least equal to
$150,000,000 in respect of any Derivative Financial Product when due and such
failure shall continue beyond any applicable grace period;
(f)    any event or condition shall occur which (A) results in the acceleration
of the maturity of any Debt of the Company or any Subsidiary (other than Loans
or other extensions of credit hereunder) having a principal or face amount then
outstanding of not less than $150,000,000 or (B) enables (or, with the giving of
notice or the lapse of time or both, would enable) the holder or counterparty to
such other Debt to accelerate the maturity thereof or (ii) an early termination
event shall arise with respect to any Derivative Financial Product that creates,
after taking into account the effect of any legally enforceable netting
agreement relating to such Derivative Financial Product, a net obligation of not
less than such amount, or enables (or, with the giving of notice or lapse of
time or both, would enable) the holder (or counterparty) of such Derivative
Financial Product or any Person acting on such holder’s behalf to declare an
early termination event thereof;
(g)    the Company or any Material Subsidiary shall commence a voluntary case or
other proceeding seeking rehabilitation, dissolution, conservation, liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, rehabilitator,
dissolver, conservator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;
(h)    an involuntary case or other proceeding shall be commenced against the
Company or any Material Subsidiary seeking rehabilitation, dissolution,
conservation, liquidation, reorganization or other relief with respect to it or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
rehabilitator, dissolver, conservator, custodian or other similar official of it
or any substantial part of its property, and such involuntary case or other
proceeding shall remain undismissed and unstayed for a period of 60 days; or an
order for relief shall be entered against the Company or any such Material
Subsidiary under the federal bankruptcy laws as now or hereafter in effect; or
any governmental body, agency or official shall apply for, or commence a case or
other proceeding to seek, an order for the rehabilitation, conservation,
dissolution or other liquidation of the Company or any Material Subsidiary or of
the assets or any substantial part thereof of the Company and any Material
Subsidiary or any other similar remedy;
(i)    any of the following events or conditions shall occur, which, in the
aggregate, would reasonably be expected to involve possible taxes, penalties and
other liabilities in an aggregate amount in excess of $150,000,000: (i) any
member of the ERISA Group shall fail to pay when due any amount or amounts which
it shall have become liable to pay under Title IV of ERISA; (ii) notice of
intent to terminate


61



--------------------------------------------------------------------------------





a Plan shall be filed under Title IV of ERISA by any member of the ERISA Group,
any plan administrator or any combination of the foregoing; (iii) the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Plan; (iv) a condition shall exist
by reason of which the PBGC would reasonably be expected to obtain a decree
adjudicating that any Plan must be terminated; or (v) there shall occur a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans;
(j)    a judgment or order for the payment of money in excess of $250,000,000
(after (without duplication) the actual amounts of insurance recoveries, offsets
and contributions received and amounts thereof not yet received but which the
insurer thereon has acknowledged in writing its obligation to pay) shall be
rendered against the Company or a Material Subsidiary and such judgment or order
shall continue unsatisfied and unstayed for a period of 60 days after entry of
such judgment (and, for purposes of this clause, a judgment shall be stayed if,
among other things, an appeal is timely filed and such judgment cannot be
enforced); or
(k)    a Change of Control shall have occurred;
then, and in every such event, and at any time thereafter during the continuance
of such event, the Administrative Agent shall, if requested by the Required
Banks, by notice to the Company take any or all of the following actions, at the
same or different times: (i) terminate the Commitments and they shall thereupon
terminate, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Company accrued
hereunder shall become due and payable immediately, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Company, (iii) notify (or, in the case of any Fronted Letter of Credit, request
the applicable Fronting Issuing Bank (and such Fronting Issuing Bank agrees upon
such request) to notify) each beneficiary of an outstanding Letters of Credit of
the existence of an Event of Default hereunder and cause a drawing of the
aggregate undrawn amount thereunder (if such Letters of Credit so permit) and
(iv) demand cash collateral from the Company in immediately available funds in
an amount equal to the then aggregate undrawn amount of all Letters of Credit
pursuant to Section 2.03(e); provided that, in the case of any of the Events of
Default specified in clause (g) or (h) above with respect to the Company,
without any notice to the Company or any other act by the Administrative Agent
or the Banks, the Commitments shall thereupon terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Company accrued hereunder, and the obligations to
provide cash collateral under clause (iv) above, shall automatically become due
and payable without presentment, demand, protest or notice of any kind, all of
which are hereby waived by the Company.
SECTION 6.02    Notice of Default. The Administrative Agent shall give notice to
the Company under Section 6.01(c) promptly upon being requested to do so by any
Bank and shall thereupon notify all the Banks thereof.


62



--------------------------------------------------------------------------------





ARTICLE VII    

THE ADMINISTRATIVE AGENT
SECTION 7.01    Appointment and Authorization. Each Bank irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other Credit
Documents as are delegated to the Administrative Agent by the terms hereof or
thereof, together with all such powers as are reasonably incidental thereto.
SECTION 7.02    Agent’s Fee. The Company shall pay to the Administrative Agent
for its own account fees in the amounts and at the times previously agreed upon
between the Company and the Administrative Agent.
SECTION 7.03    Agent and Affiliates. JPMorgan shall have the same rights and
powers under this Agreement as any other Bank and may exercise or refrain from
exercising the same as though it were not the Administrative Agent. JPMorgan and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of business with the Company or any Subsidiary or Affiliate of any
thereof as if it were not the Administrative Agent hereunder.
SECTION 7.04    Action by Agent. The obligations of the Administrative Agent
hereunder are only those expressly set forth herein. The Administrative Agent
shall not have any duty to take any discretionary action permitted to be taken
by it pursuant to the provisions of this Agreement, unless it shall be requested
in writing to do so by the Required Banks. Without limiting the generality of
the foregoing, the Administrative Agent shall not be required to take any action
with respect to any Default, except as expressly provided in Article VI. The
Administrative Agent shall have no duty to disclose to the Banks information
that is not required to be furnished by the Company to the Administrative Agent
at such time, but is voluntarily furnished by the Company to the Administrative
Agent (either in its capacity as Administrative Agent or in its individual
capacity).
SECTION 7.05    Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.
SECTION 7.06    Liability of Agent. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to any Bank for any
action taken or not taken by it in connection herewith (i) with the consent or
at the request of the Required Banks or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Bank. Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be responsible to
any Bank for or have any duty to any Bank to ascertain, inquire into or verify
(i) any statement, warranty or representation made in connection with this
Agreement or any borrowing hereunder or the issuance, amendment, renewal or
extension of any Letter of Credit; (ii) the performance or observance of any of
the covenants or agreements of the Company; (iii)


63



--------------------------------------------------------------------------------





the satisfaction of any condition specified in Article III, except receipt of
items required to be delivered to the Administrative Agent; (iv) the validity,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other instrument or writing furnished in connection herewith; (v) the existence
or possible existence of any Default; (vi) the financial condition of the
Company or any of its Subsidiaries; or (vii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith. The
Administrative Agent shall not incur any liability by acting in reliance upon
any notice, consent, certificate, statement, or other writing believed by it in
good faith to be genuine or to be signed by the proper party or parties.
SECTION 7.07    Indemnification. Each Bank shall, ratably in accordance with its
Commitment (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), indemnify the Administrative Agent (to the
extent not reimbursed by the Company) against any cost, expense (including
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from the Administrative Agent’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction) that the
Administrative Agent may suffer or incur in connection with this Agreement or
any action taken or omitted by the Administrative Agent hereunder. The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder unless it shall first be indemnified to its satisfaction by the
Banks pro rata against any and all liability, cost and expense that it may incur
by reason of taking or continuing to take any such action.
SECTION 7.08    Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank, and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.
SECTION 7.09    Successor Agent. The Administrative Agent may resign at any time
by giving written notice thereof to the Banks and the Company. Upon any such
resignation, the Required Banks shall have the right to appoint from among the
Banks a successor Administrative Agent, which successor Administrative Agent
shall be satisfactory to the Company, provided that no Default is continuing. If
no successor Administrative Agent shall have been so appointed by the Required
Banks, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be a commercial bank organized or licensed
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $100,000,000 and (unless a
Default has occurred and is continuing) shall otherwise be subject to the
consent of the Company, which consent shall not be unreasonably withheld. Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After any


64



--------------------------------------------------------------------------------





retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent.
SECTION 7.10    Delegation to Affiliates. The Company and the Banks agree that
the Administrative Agent may delegate any of its duties under this Agreement to
any of its Affiliates. Any such Affiliate (and such Affiliate’s directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Administrative Agent is entitled
under Articles VII and X.
SECTION 7.11    Joint Lead Arrangers and Other Agents. Notwithstanding anything
herein to the contrary, none of the Joint Lead Arrangers and Joint Bookrunners,
Syndication Agents or the Documentation Agents listed on the cover page of this
Agreement shall have any right, power, obligation, liability, responsibility or
duty under this Agreement in its capacity as such, except in its respective
capacity, if any, as a Bank.
SECTION 7.12    ERISA.
(a)    Each Bank (x) represents and warrants as of the date such Person became a
Bank party hereto, to, and (y) covenants, from the date such Person became a
Bank party hereto to the date such Person ceases being a Bank party hereto, for
the benefit of the Administrative Agent and its Affiliates, and not, for the
avoidance of doubt, for the benefit of the Company, that at least one of the
following is and will be true:
(i)    such Bank is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans or
the Commitments;
(ii)    (ii)    the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance pooled separate
accounts), PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Bank’s entrance
into, participation in, administration of and performance of the Loans, the
Commitments and this Agreement;
(iii)    (A) such Bank is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Bank to enter into, participate in, administer, and perform the Loans,
the Commitments, and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Bank, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such Banks
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement; or


65



--------------------------------------------------------------------------------





(iv)    such other representation, warranty and covenants as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such Bank.
(b)    (b)    In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Bank or such Bank has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the date such Person became a Bank party hereto, to and (y) covenants from
the date such Person became a Bank party hereto to the date such Person ceases
being a Bank party hereto, for the benefit of the Administrative Agent and its
Affiliates, and not, for the avoidance of doubt, for the benefit of the Company,
that none of the Administrative Agent, or any Joint Lead Arranger, Syndication
Agent, or any of their respective Affiliates is a fiduciary with respect to the
assets of such Bank (including in connection with the reservation or exercise of
any rights by the Administrative Agent under this Agreement, any Credit
Document, or any documents related hereto or thereto);
(c)    The Administrative Agent, each Joint Lead Arranger, and each Syndication
Agent hereby informs the Banks that such Person is not undertaking to provide
investment advice or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Commitments, this Agreement and any other Credit Documents, (ii) may
recognize a gain if it extended the Loans or the Commitments for an amount less
than the amount being paid for an interest in the Loans or the Commitments by
such Bank, or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Credit Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent fees,
utilization fees, amendment fees, processing fees, breakage or other early
termination fees or other fees similar to the foregoing.
ARTICLE VIII    
CHANGE IN CIRCUMSTANCES
SECTION 8.01    [Reserved].
SECTION 8.02    Illegality. If, after the date of this Agreement, the adoption
of any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank (or
its Applicable Lending Office) with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for any Bank (or its Applicable
Lending Office) to make, continue, maintain or fund its Euro-Dollar Loans and
such Bank shall so notify the Administrative Agent, the Administrative Agent
shall forthwith give notice thereof to the other Banks and the Company,
whereupon until such Bank notifies the Company and the Administrative Agent that
the circumstances giving rise to such suspension no longer exist, the obligation
of such Bank to make Euro-Dollar Loans shall be suspended. Before giving any
notice to the Administrative Agent pursuant to this


66



--------------------------------------------------------------------------------





Section, such Bank shall designate a different Applicable Lending Office if such
designation will avoid the need for giving such notice and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank. If such Bank
shall determine that it may not lawfully continue to maintain and fund any of
its outstanding Euro-Dollar Loans to maturity and shall so specify in such
notice, the Company shall immediately prepay in full the then outstanding
principal amount of each such Euro-Dollar Loan, together with accrued interest
thereon. Concurrently with prepaying each such Euro-Dollar Loan, the Company
shall borrow Base Rate Loans in an equal principal amount from such Bank (on
which interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Banks), and such Bank shall make such Base Rate
Loans.
SECTION 8.03    Increased Cost and Reduced Return.
(a)    If on or after the date hereof, in the case of any Loan or any obligation
to make Loans or in the case of any Letter of Credit or any obligation to issue,
participate in, renew or extend any Letter of Credit, the adoption of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency shall
impose, modify or deem applicable any reserve (including, without limitation,
any such requirement imposed by the Board of Governors of the Federal Reserve
System, but excluding with respect to any Euro-Dollar Loan any such requirement
included in an applicable Euro-Dollar Reserve Percentage), special deposit,
compulsory loan, insurance assessment or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Bank (or its
Applicable Lending Office) or shall impose on any Bank (or its Applicable
Lending Office) or the London interbank market any other condition affecting its
Euro-Dollar Loans, its Notes or its obligation to make Euro-Dollar Loans or its
obligation to issue or participate in Letters of Credit, any outstanding Letters
of Credit or reimbursement claims in respect of LC Disbursements (other than
Excluded Taxes and Taxes indemnified under Section 8.05) and the result of any
of the foregoing is to increase the cost or expense to such Bank (or its
Applicable Lending Office) of making, continuing, converting to or maintaining
any Euro-Dollar Loan or of issuing, participating in or maintaining any Letter
of Credit, or to reduce the amount of any sum received or receivable by such
Bank (or its Applicable Lending Office) under this Agreement or under other
Credit Document with respect thereto, by an amount deemed by such Bank to be
material, then, within 15 days after demand by such Bank (with a copy to the
Administrative Agent), the Company shall pay to such Bank such additional amount
or amounts as will compensate such Bank for such increased cost or reduction.
(b)    If any Bank shall have determined that, after the Effective Date (subject
to clause (d) below), the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change in any applicable law, rule or
regulation regarding capital adequacy or liquidity requirements, or any change
in the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
or liquidity requirements (whether or not having the force of law) of any such
authority,


67



--------------------------------------------------------------------------------





central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital of such Bank (or its Parent) as a consequence of such
Bank’s obligations hereunder to a level below that which such Bank (or its
Parent) could have achieved but for such adoption, change, request or directive
(taking into consideration its policies with respect to capital adequacy) by an
amount deemed by such Bank to be material, then from time to time, within 15
days after demand by such Bank (with a copy to the Administrative Agent), the
Company shall pay to such Bank such additional amount or amounts as will
compensate such Bank (or its Parent) for such reduction.
(c)    Each Bank will promptly notify the Company and the Administrative Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Bank to compensation pursuant to this Section. A certificate
of any Bank claiming compensation under this Section and setting forth the
additional amount or amounts to be paid to it hereunder and, in reasonable
detail, such Bank’s computation of such amount or amounts, shall be conclusive
in the absence of manifest error. In determining such amount, such Bank may use
any reasonable averaging and attribution methods.
(d)    Notwithstanding anything herein to the contrary, for purposes of this
Section, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to have gone into effect after the Effective Date,
regardless of the date enacted, adopted or issued.
SECTION 8.04    Base Rate Loans Substituted for Affected Euro-Dollar Loans. If
(i) the obligation of any Bank to make or continue Euro-Dollar Loans has been
suspended pursuant to Section 8.02 or (ii) any Bank has demanded compensation
under Section 8.03(a) or 8.05 and the Company shall, by at least five
Euro-Dollar Business Days’ prior notice to such Bank through the Administrative
Agent, have elected that the provisions of this Section shall apply to such
Bank, then, unless and until such Bank notifies the Company that the
circumstances giving rise to such suspension or demand for compensation no
longer apply:
(a)    all Loans which would otherwise be made, or continued, by such Bank as
Euro-Dollar Loans shall be made instead as, or converted into, Base Rate Loans
(on which interest and principal shall be payable contemporaneously with the
related Euro-Dollar Loans of the other Banks), and
(b)    after each of its Euro-Dollar Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Euro-Dollar Loans shall
be applied to repay its Base Rate Loans instead.
SECTION 8.05    Taxes.
(a)    For purposes of this Section, the following terms have the following
meanings:


68



--------------------------------------------------------------------------------





“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among governmental authorities and implementing
such Sections of the Code.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings of any nature with respect to any payment by
the Company pursuant to this Agreement or any other Credit Document, and all
liabilities with respect thereto, but excluding, in the case of each Bank and
the Administrative Agent, (i) taxes imposed on its net income, and franchise,
branch profits or similar taxes imposed on it, by a jurisdiction under the laws
of which such Bank or the Administrative Agent (as the case may be) is organized
or in which its principal executive office is located or, in the case of each
Bank, in which its Applicable Lending Office is located, (ii) taxes imposed by
reason of any present or former connection between such recipient and the
jurisdiction (or any political subdivision thereof) imposing such taxes, other
than solely as a result of the execution and delivery of this Agreement, the
making of any Credit Extensions hereunder or the performance of any action
provided for hereunder, (iii) in the case of each Bank, U.S. federal withholding
taxes imposed on amounts payable to or for the account of such Bank with respect
to an applicable interest in the Loan or this Agreement pursuant to a law in
effect on the date on which such Bank acquires such interest in the Loan or this
Agreement or such Bank changes its lending office, except in each case to the
extent that, pursuant to this Section 8.05, amounts with respect to such taxes
were payable either to such Bank’s assignor immediately before such Bank became
a party hereto or to such Bank immediately before it changed its lending office,
(iv) taxes attributable to such recipient’s failure to comply with Section
8.05(d) or Section 8.05(e), and (v) any withholding Taxes imposed by FATCA (all
such excluded taxes, “Excluded Taxes”). If the form provided by a Bank pursuant
to Section 8.05(d) at the time such Bank first becomes a party to this Agreement
indicates a United States interest withholding tax rate in excess of zero, any
United States interest withholding tax at such rate imposed on payments by the
Company under this Agreement or any other Credit Document shall be excluded from
the definition of “Taxes”.
“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or any other Credit Document or from
the execution, delivery, registration or enforcement of, or otherwise with
respect to, this Agreement or any other Credit Document, but excluding any such
taxes described in clause (ii) of the definition of Excluded Taxes imposed with
respect to an assignment.
“Withholding Agent” means the Company or the Administrative Agent.
(b)    Any and all payments by any Withholding Agent to or for the account of
any Bank or the Administrative Agent hereunder or under any other Credit
Document shall be made free and clear and without deduction or withholding for
any Taxes or Other Taxes; provided that, if any Withholding Agent shall be
required by law to deduct any Taxes or Other Taxes from any such payments, (i)
the sum


69



--------------------------------------------------------------------------------





payable by the Company shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) such Bank or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions or withholdings been made, (ii) such
Withholding Agent (as the case may be) shall make such deductions or
withholdings, (iii) such Withholding Agent (as the case may be) shall pay the
full amount deducted or withheld to the relevant taxation authority or other
authority in accordance with applicable law and (iv) the Company shall promptly
furnish to the Administrative Agent, at its address referred to in Section
10.01(a), the original or a certified copy of a receipt evidencing payment
thereof, and, if such receipt relates to Taxes or Other Taxes in respect of a
sum payable to any Bank, the Administrative Agent shall promptly deliver such
original or certified copy to such Bank.
(c)    The Company agrees to indemnify each Bank and the Administrative Agent
for the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted on amounts payable under this Section),
whether or not correctly or legally imposed, paid by such Bank or the
Administrative Agent (as the case may be) and reasonable expenses arising
therefrom or with respect thereto. This indemnification shall be paid within 30
days after such Bank or Agent, as the case may be, makes demand therefor.
(d)    On or prior to the date on which a Bank becomes a Bank under this
Agreement, (i) each Bank that is not incorporated under the laws of the United
States of America or a state thereof agrees that it will deliver to each of the
Company and the Administrative Agent two duly completed copies of United States
Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8IMY or W-8ECI (as
applicable), certifying in either case that such Bank is entitled to receive
payments under this Agreement and the Notes without deduction or withholding of
any United States federal income taxes, and (ii) each Bank that is incorporated
under the laws of the United States of America or a state thereof agrees that it
will deliver to each of the Company and the Administrative Agent two duly
completed copies of United States Internal Revenue Service Form W-9. Each Bank
which so delivers a Form W-9, W-8BEN, W-8BEN-E, W-8IMY or W-8ECI (as applicable)
further undertakes to deliver to each of the Company and the Administrative
Agent two additional copies of such form (or successor form) on or before the
date that such form expires or becomes obsolete or after the occurrence of any
event requiring a change in the most recent form so delivered by it, and such
amendments thereto or extensions or renewals thereof as may be reasonably
requested by the Company or the Administrative Agent, in each case certifying
that such Bank is entitled to receive payments under this Agreement and the
Notes without deduction or withholding of any United States federal income
taxes, unless such Bank promptly notifies the Company and Administrative Agent
in writing of its legal inability to do so.
(e)    If a payment made to a Bank under any Credit Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Bank fails to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall deliver
to the Company and the Withholding Agent at the time prescribed by law and at
such times reasonably requested by the Withholding Agent or the Company such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional


70



--------------------------------------------------------------------------------





documentation reasonably requested by the Withholding Agent or the Company
sufficient for the Withholding Agent to comply with its obligations under FATCA
and to determine that such Bank has complied with such applicable reporting
requirements or to determine the amount to deduct and withhold from such
payment. Solely for purposes of this clause (e), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. Each Bank agrees that
if any form or certification it previously delivered expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Withholding Agent in writing of its legal
inability to do so.
(f)    For any period with respect to which a Bank has failed to provide the
Company or the Administrative Agent with the appropriate form as required by
Section 8.05(d) (whether or not such Bank is lawfully able to do so, unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which such form originally was required to be provided), such Bank
shall not be entitled to indemnification under Section 8.05(b) or (c) with
respect to any withholding of the United States federal income tax resulting
from such failure; provided that if a Bank, which is otherwise exempt from or
subject to a reduced rate of withholding tax, becomes subject to Taxes because
of its failure to deliver a form required hereunder, the Company shall take such
steps as such Bank shall reasonably request to assist such Bank to recover such
Taxes.
(g)    Each Bank and the Administrative Agent shall, at the request of the
Company, use reasonable efforts (consistent with applicable legal and regulatory
restrictions) to file any certificate or document requested by the Company if
the making of such a filing would avoid the need for or reduce the amount of any
such additional amounts payable to or for the account of such Bank or the
Administrative Agent (as the case may be) pursuant to this Section which may
thereafter accrue and would not, in the sole judgment of such Bank or the
Administrative Agent, require such Bank or the Administrative Agent to disclose
any confidential or proprietary information or be otherwise disadvantageous to
such Bank or the Administrative Agent. Furthermore, if the Bank or
Administrative Agent determines, it its sole discretion exercised in good faith,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified pursuant to this Section (including the payment of additional
amounts pursuant to this Section), it shall pay to the indemnifying party an
amount equal to such refund, net of all out-of-pocket expenses of such
Indemnitee and without interest (other than interest paid by the relevant
governmental authority). Such indemnifying party, upon the request of such
Indemnitee, shall repay to such Indemnitee the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant governmental authority) in the event that such Indemnitee is required
to repay such refund to such governmental authority.
(h)    Each Bank shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any indemnified Taxes attributable to such
Bank (but only to the extent that the Company has not already indemnified the
Administrative Agent for such Taxes or Other Taxes and without limiting the
obligation of the Company to do so), (ii) any Taxes attributable to such Bank’s
failure to comply with the provisions of Section 10.06 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Bank, in each case, that are payable or paid by the Administrative Agent
in connection with any Credit Document, and any reasonable expenses arising
therefrom or with


71



--------------------------------------------------------------------------------





respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant governmental authority. A certificate as to the amount
of such payment or liability delivered to any Bank by the Administrative Agent
shall be conclusive absent manifest error. Each Bank hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Bank under any Credit Document or otherwise payable by the
Administrative Agent to the Bank from any other source against any amount due to
the Administrative Agent under this paragraph (h).
(i)    Notwithstanding the foregoing, nothing in this Section shall interfere
with the rights of any Bank to conduct its fiscal or tax affairs in such manner
as it deems fit.
SECTION 8.06    [Reserved].
SECTION 8.07    Mitigation Obligations; Replacement of Banks.
(a)    If any Bank requests compensation under Section 8.03, or if the Company
is required to pay any additional amount to any Bank or any governmental body,
agency or official for the account of any Bank pursuant to Section 8.05, then
such Bank shall use reasonable efforts to designate a different Applicable
Lending Office for funding or booking its Loans and/or other Credit Exposure
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Bank (with the
concurrence of the Company), such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 8.03 or 8.05, as the case may be,
in the future and (ii) would not subject such Bank to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Bank. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Bank in
connection with any such designation or assignment.
(b)    If (i) any Bank requests compensation under Section 8.03, (ii) the
Company is required to pay any additional amount to any Bank or any governmental
body, agency or official for the account of any Bank pursuant to Section 8.05,
(iii) a Bank is a Non-Consenting Bank or (iv) a Bank is a Non-NAIC Approved
Bank, then the Company may, at its sole expense and effort, upon notice to such
Bank and the Administrative Agent, require such Bank to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.06(c)), all its interests, rights and obligations under this
Agreement to an Assignee (which shall be a NAIC Approved Bank) that shall assume
such obligations (which Assignee may be another Bank, if a Bank accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and, if a Commitment is being assigned,
each Fronting Issuing Banks), which consent shall not unreasonably be withheld,
(ii) such Bank shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
Assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts), (iii) in the case of
any such assignment resulting from a claim for compensation under Section 8.03
or payments required to be made pursuant to Section 8.05, such assignment will
result in a reduction in such compensation or payments, (iv) in the case of any
such assignment in respect of a Non-Consenting Bank, the applicable Assignee
shall have consented to the applicable amendment, waiver or consent, and (v)
such assignment does not conflict with applicable


72



--------------------------------------------------------------------------------





law. A Bank shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Bank or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
ARTICLE IX    

[RESERVED]
ARTICLE X    

MISCELLANEOUS
SECTION 10.01    Notices.
(a)    All notices, requests and other communications to any party hereunder
shall be in writing (including facsimile transmission, or by electronic
communication, if arrangements for doing so have been approved by such party)
and shall be given to such party: (a) in the case of the Company, at the
Company’s address or telecopier number set forth on the Company’s signature page
hereof, (b) in the case of the Administrative Agent, at its address or
telecopier number set forth on its respective signature page hereof, (c) in the
case of any Bank, at its address or telecopier number set forth in its
Administrative Questionnaire or (d) in the case of any party, such other address
or telecopier number as such party may hereafter specify for the purpose by
notice to the Administrative Agent and the Company. Each such notice, request or
other communication shall be effective (i) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid and return receipt requested, (ii) if given by
telecopier, when transmitted to the telecopier number specified in this Section
or (iii) if given by any other means, when delivered at the relevant address
specified by such party pursuant to this Section; provided that notices to the
Administrative Agent under Article II or Article VIII shall not be effective
until received.
(b)    Notices and other communications to the Banks hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Bank. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
SECTION 10.02    No Waivers. No failure or delay by the Administrative Agent or
any Bank in exercising any right, power or privilege hereunder or under any
other Credit Document shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
SECTION 10.03    Expenses; Indemnification; Non-Liability of Banks.


73



--------------------------------------------------------------------------------





(a)    The Company shall pay (i) all reasonable out-of-pocket costs and expenses
of the Administrative Agent and the Joint Lead Arrangers and their Affiliates,
including reasonable fees and disbursements of one counsel for the
Administrative Agent, in connection with the preparation, due diligence,
administration, syndication and closing of this Agreement, any waiver or consent
hereunder or any amendment hereof or any Default or alleged Default hereunder
and (ii) if an Event of Default occurs, all out-of-pocket expenses incurred by
the Administrative Agent and each Bank, including fees and disbursements of
counsel including costs allocated to in-house counsel, in connection with such
Event of Default and collection, bankruptcy, insolvency and other enforcement
proceedings resulting therefrom.
(b)    The Company agrees to indemnify the Administrative Agent, each Bank and
each Confirming Bank, their Affiliates and the respective directors, officers,
agents, partners, advisors and employees of the foregoing (each an “Indemnitee”)
and hold each Indemnitee harmless from and against any and all liabilities,
losses, damages, costs and expenses of any kind, including, without limitation,
costs of settlement and the reasonable and documented fees and disbursements of
one counsel for the Indemnitees (unless the Indemnitees have conflicting
interests and cannot reasonably be represented by one counsel, in which case
such expenses shall include the reasonable and documented fees and disbursements
of no more than such number of counsels as are necessary to represent such
conflicting interests), which may be incurred by such Indemnitee in connection
with, or as a result of, any actual or prospective claim, litigation,
investigation or any investigative, administrative or judicial proceeding
(whether or not such Indemnitee shall be designated a party thereto or whether
such proceeding is brought by the Company, its equity holders or its creditors)
relating to or arising out of (i) the execution or delivery of this Agreement or
any agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or any other transactions
contemplated hereby; (ii) any Loan or Letter of Credit (or any drawing honored
thereunder) or the use of proceeds therefrom (including any refusal by any Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not comply with the terms of such
Letter of Credit); or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing clauses (i) and
(ii), whether based on contract, tort, or any other theory and regardless of
whether any Indemnitee is a party thereto; provided that no Indemnitee shall
have the right to be indemnified hereunder to the extent that such losses,
claims, damages, liabilities or related expenses have resulted from (x) its own
gross negligence or willful misconduct, (y) the breach in bad faith by such
Indemnitee of its material obligations hereunder or, in the case of a Confirming
Bank, under its Confirming Bank Agreement or (z) any claim, litigation, or
proceeding solely among Indemnitees brought by any Indemnitee against another
Indemnitee (other than any claim, litigation, or proceeding against an
Indemnitee acting in its capacity as a Joint Lead Arranger, Administrative Agent
or other capacity as an agent) that does not involve an act or omission (or
alleged act or omission) by the Company or any of the Company’s affiliates, in
the case of each of the foregoing clauses (x), (y) and (z), as determined in a
final and non-appealable judgment by a court of competent jurisdiction.
(c)    To the extent permitted by applicable law, the Company shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result


74



--------------------------------------------------------------------------------





of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated hereby, any Loan, any Letter of Credit or the use of
the proceeds thereof.
(d)    [Reserved].
(e)    The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Bank, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
SECTION 10.04    Sharing of Payments. Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Loan made by it or reimbursement obligation or interest due with respect
to any LC Disbursement made by it under a Letter of Credit which is greater than
the proportion received by any other Bank in respect of the aggregate amount of
principal and interest due with respect to any Loan made by such other Bank or
reimbursement obligation or interest due, as the case may be, with respect to
any LC Disbursement made by such other Bank under such Letter of Credit, the
Bank receiving such proportionately greater payment shall purchase such
participations in the Loans held by or the LC Exposure by the other Banks under
such Letter of Credit, as applicable, and such other adjustments shall be made,
as may be required so that all such payments of principal and interest with
respect to the Loans and reimbursement obligations and interest with respect to
LC Disbursements made by the Banks under such Letter of Credit shall be shared
by the Banks pro rata; provided that (i) nothing in this Section shall impair
the right of any Bank to exercise any right of set-off or counterclaim it may
have and to apply the amount subject to such exercise to the payment of
indebtedness of the Company other than its indebtedness under this Agreement and
(ii) the provisions of this Section shall not be construed to apply to any
payment made by the Company pursuant to and in accordance with the express terms
of this Agreement. The Company agrees, to the fullest extent it may effectively
do so under applicable law, that any holder of a participation in any Loan or LC
Exposure, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Company in the amount of such participation.
SECTION 10.05    Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the Company and the Required Banks or by the Administrative Agent
(with the consent of the Required Banks) (and, if the rights or duties of the
Administrative Agent or any Fronting Issuing Bank, in such capacity, are
affected thereby, by the Administrative Agent or such Fronting Issuing Bank, as
the case may be); provided that the Administrative Agent may, with the consent
of the Company (which shall not be unreasonably withheld), specify by notice to
the Banks modifications in the procedures set forth in Section 2.01(b);
provided, further, that no such amendment or waiver shall (i) increase the
amount or extend the expiry date of the Commitment of any Bank or increase the
LC Exposure of any Bank, without the written consent of such Bank, (ii) reduce
the principal amount of any Loan or the amount of any reimbursement obligation
of the Company in respect of any LC Disbursement, the rate or amount of interest
thereon or any fees payable to any Bank hereunder, without the written consent
of each Bank affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan or for reimbursement of any LC Disbursement, or
any interest thereon,


75



--------------------------------------------------------------------------------





or any fees payable hereunder, or waive or excuse any such payment, or postpone
the scheduled date of expiration of any Commitment, without the written consent
of each Bank affected thereby, (iv) change Section 2.13(b) or (c) or Section
10.04 in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Bank affected thereby, (v) change
any of the provisions of this Section or the definition of “Required Banks” or
any other provision hereof specifying the number or percentage of Banks required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Bank, or (vi)
the release of any of the collateral provided for the LC Exposure pursuant to
Sections 2.03(e) and 6.01 (other than as expressly provided in Section 2.03(e)),
without the written consent of each Bank. Notwithstanding the above, subject to
compliance with the procedures described in Section 2.11, the Commitments may be
increased after the Effective Date in accordance with Section 2.11.
SECTION 10.06    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided, however, that the Company may not assign or otherwise transfer any of
its rights or obligations under this Agreement, without the prior written
consent of each Bank.
(b)    Any Bank may at any time grant to one or more banks or other institutions
(each a “Participant”) participating interests in its Commitment or the Loans or
any or all of its Letters of Credit. In the event of any such grant by a Bank of
a participating interest to a Participant, whether or not upon notice to the
Company and the Administrative Agent, such Bank shall remain solely responsible
for the performance of its obligations hereunder, and the Company and the
Administrative Agent shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under this Agreement. Any
agreement pursuant to which any Bank may grant such a participating interest
shall provide that such Bank shall retain the sole right and responsibility to
enforce the obligations of the Company hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided that such participation agreement may provide that such
Bank will not agree to any modification, amendment or waiver of this Agreement
described in the proviso of Section 10.05 without the consent of the
Participant. The Company agrees that each Participant shall, to the extent
provided in its participation agreement, be entitled to the benefits of Article
VIII with respect to its participating interest, subject to clause (e) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.17 as though it were a Bank; provided that such
Participant agrees to be subject to Section 10.04 as though it were a Bank. An
assignment or other transfer which is not permitted by subsection (c) or (d) of
this Section shall be given effect for purposes of this Agreement only to the
extent of a participating interest granted in accordance with this subsection
(b). Each Bank that grants a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Company, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans, Letters of Credit or
other obligations under this Agreement (the “Participant Register”); provided
that no Bank shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any


76



--------------------------------------------------------------------------------





information relating to a Participant’s interest in any Commitment, Loan, Letter
of Credit or other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Bank
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(c)    Any Bank may at any time assign to one or more NAIC Approved Banks (other
than the Company, Affiliates of the Company or a Defaulting Bank, each an
“Assignee”) all, or a proportionate part of all, of its rights and obligations
under this Agreement, and such Assignee shall assume such rights and
obligations, pursuant to an Assignment and Assumption executed by such Assignee
and such transferor Bank, with (and subject to) the consent (which in each case
shall not be unreasonably withheld, conditioned or delayed) of each of the
Company, the Administrative Agent and each Fronting Issuing Bank; provided that
(i) if an Assignee is an Affiliate of any Bank or was a Bank immediately prior
to such assignment, no such consent of the Company shall be required and (ii) if
an Assignee was a Bank immediately prior to such assignment, no such consent of
the Administrative Agent or any Fronting Issuing Bank shall be required;
provided, further, that (x) the Company shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof and (y) if an Event of Default occurs and is continuing, no such consent
of the Company shall be required; and provided, further, that any such
assignment (other than an assignment to another Bank or an Affiliate of any Bank
or an assignment of the entire remaining amount of the transferor Bank’s
Commitment and interests in outstanding Loans and Letters of Credit) shall be in
an amount that is at least $5,000,000 unless otherwise agreed by the Company and
the Administrative Agent. Upon execution and delivery of such Assignment and
Assumption and payment by such Assignee to such transferor Bank of an amount
equal to the purchase price agreed between such transferor Bank and such
Assignee, such Assignee shall be a Bank party to this Agreement and shall have
all the rights and obligations of a Bank with a Commitment as set forth in such
instrument of assumption, and the transferor Bank shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. In connection with any such assignment,
the transferor Bank or Assignee shall pay to the Administrative Agent an
administrative fee for processing such assignment in the amount of $3,500. If
the Assignee is not incorporated under the laws of the United States of America
or a state thereof, it shall, prior to the first date on which interest or fees
are payable hereunder for its account, deliver to the Company and the
Administrative Agent certification as to exemption from deduction or withholding
of any United States federal income taxes in accordance with Section 8.05(d).
(d)    Any Bank may at any time assign all or any portion of its rights under
this Agreement to any Person to secure obligations of such Bank, including,
without limitation, to one or more of the Federal Reserve Banks which comprise
the Federal Reserve System or other central banks. No such assignment shall
release the transferor Bank from its obligations hereunder.


77



--------------------------------------------------------------------------------





(e)    No Participant shall be entitled to receive any greater payment under
Section 8.03, 8.05 or 8.06 than such Bank would have been entitled to receive
with respect to the rights transferred, unless such transfer is made (i) with
the Company’s prior written consent or (ii) by reason of the provisions of
Section 8.02 or 8.07 requiring such Participant to designate a different
Applicable Lending Office under certain circumstances.
SECTION 10.07    Collateral. Each of the Banks represents to the Administrative
Agent and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.
SECTION 10.08    New York Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
SECTION 10.09    Judicial Proceedings.
(a)    Submission to Jurisdiction. The Company hereby submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York City, borough of
Manhattan, for purposes of all legal proceedings arising out of or relating to
this Agreement or any other Credit Document or the transactions contemplated
hereby. The Company irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of the venue of
any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
(b)    [Reserved].
(c)    Service of Process. The Company hereby consents to process being served
in any suit, action or proceeding of the nature referred to in subsection (a) of
this Section in any federal or New York State court sitting in New York City by
service of process upon its agent appointed as provided in subsection (b) of
this Section; provided that, to the extent lawful and possible, notice of said
service upon such agent shall be mailed by registered or certified air mail,
postage prepaid, return receipt requested, to the Company at its address
specified on the signature page hereof or to any other address of which the
Company shall have given written notice to the applicable Bank. The Company
irrevocably waives, to the fullest extent permitted by law, all claim of error
by reason of any such service in such manner and agrees that such service shall
be deemed in every respect effective service of process upon the Company in any
such suit, action or proceeding and shall, to the fullest extent permitted by
law, be taken and held to be valid and personal service upon and personal
delivery to the Company.
(d)    No Limitation on Service or Suit. Nothing in this Section shall affect
the right of the Administrative Agent or any Bank to serve process in any other
manner permitted by law or limit the right of the Administrative Agent or any
Bank to bring proceedings against the Company in the courts of any jurisdiction
or jurisdictions.
SECTION 10.10    Counterparts; Integration; Headings.


78



--------------------------------------------------------------------------------





(a)    This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersedes any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.
(b)    The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Notices of
Borrowing, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.
(c)    Posting of Communications. The Company agrees that the Administrative
Agent may, but shall not be obligated to, make any communications available to
the Banks by posting the communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).
Although the Approved Electronic Platform and its primary web portal are secured
with generally-applicable security procedures and policies implemented or
modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Banks and the Company acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure,
that the Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Bank that are added to the Approved
Electronic Platform, and that there may be confidentiality and other risks
associated with such distribution. Each of the Banks and the Company hereby
approves distribution of the communications through the Approved Electronic
Platform and understands and assumes the risks of such distribution.
(d)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND


79



--------------------------------------------------------------------------------





EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC
PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT, ANY JOINT LEAD ARRANGER, ANY DOCUMENTATION AGENT, ANY
SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO THE COMPANY, ANY BANK OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE COMPANY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM OR DAMAGES ARISING FROM THE USE BY OTHERS OF ANY INFORMATION
OR OTHER MATERIALS OBTAINED THROUGH THE APPROVED ELECTRONIC PLATFORM IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT EXCEPT TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY A FINAL AND NON-APPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH OF SUCH
APPLICABLE PARTY.
(e)    Each Bank agrees that notice to it (as provided in the next sentence)
specifying that communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the communications to such Bank
for purposes of the Credit Documents. Each Bank agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Bank’s (as applicable) email address to
which the foregoing notice may be sent by electronic transmission and (ii) that
the foregoing notice may be sent to such email address.
(f)    Each Bank and the Company agrees that the Administrative Agent may, but
(except as may be required by applicable law) shall not be obligated to, store
the communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally applicable document retention procedures and
policies. Nothing herein shall prejudice the right of the Administrative Agent
or any Bank to give any notice or other communication pursuant to any Credit
Document in any other manner specified in such Credit Document.
SECTION 10.11    Confidentiality. The Administrative Agent and each Bank agree
that they will maintain the confidentiality of, and will not use for any purpose
(other than exercising its rights and enforcing its remedies hereunder and under
the other Credit Documents), any written or oral information provided under this
Agreement by or on behalf of the Company (hereinafter collectively called
“Confidential Information”), subject to the Administrative Agent’s and each
Bank’s (a) obligation to disclose any such Confidential Information pursuant to
a request or order under applicable laws and regulations or by a self-


80



--------------------------------------------------------------------------------





regulatory body or pursuant to a subpoena or other legal process, (b) right to
disclose any such Confidential Information to its bank examiners, auditors,
counsel and other professional advisors and to other Banks and to its
subsidiaries and Affiliates and the subsidiaries and Affiliates of its holding
company, provided that the Administrative Agent or such Bank, as the case may
be, shall cause each such subsidiary or Affiliate to maintain the Confidential
Information on the same terms as the terms provided herein, (c) right to
disclose any such Confidential Information in connection with any litigation or
dispute involving the Banks and the Company or any of its Subsidiaries and
Affiliates, (d) right to provide such information to (i) participants,
prospective participants, prospective assignees or assignees pursuant to Section
10.06, to its prospective Confirming Bank or Confirming Bank or (with the
consent of the Company (such consent not to be unreasonably withheld)) to its
agents if prior thereto such participant, prospective participant, prospective
assignee, prospective Confirming Bank, Confirming Bank or agent agrees in
writing to maintain the confidentiality of such information on terms
substantially similar to those of this Section as if it were a “Bank” party
hereto or (ii) any actual or prospective counterparty (or its advisors) to any
swap, derivative or securitization transaction relating to the Company and its
obligations or to any actual or prospective credit insurance provider relating
to the Company and its obligations if prior thereto such counterparty or credit
insurance provider agrees in writing to maintain the confidentiality of such
information on terms substantially similar to those of this Section as if it
were a “Bank” party hereto, and (e) right to provide such information with the
Company’s consent. Notwithstanding the foregoing, any such information supplied
to a Bank, participant, prospective participant, prospective assignee,
prospective Confirming Bank or Confirming Bank under this Agreement shall cease
to be Confidential Information if it is or becomes known to such Person by other
than unauthorized disclosure, or if it is, at the time of disclosure, or becomes
a matter of public knowledge. In addition, the Administrative Agent and the
Banks may disclose the existence of this Agreement and information about this
Agreement to market data collectors and other service providers to the lending
industry and service providers to the Administrative Agent and the Banks in
connection with the administration of this Agreement, the other Credit Documents
and the Commitments.
SECTION 10.12    WAIVER OF JURY TRIAL. EACH OF THE COMPANY, THE ADMINISTRATIVE
AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES
OR THE TRANSACTIONS CONTEMPLATED HEREBY.
SECTION 10.13    [Reserved].
SECTION 10.14    USA PATRIOT Act. Each Bank hereby notifies the Company and each
Applicant that pursuant to the requirements of the Patriot Act, such Bank may be
required to obtain, verify and record information that identifies the Company
and each Applicant, which information includes the name and address of the
Company and each Applicant and other information that will allow such Bank to
identify the Company and each Applicant in accordance with said Act.
SECTION 10.15    No Fiduciary Duty. The Administrative Agent, each Bank and
their Affiliates (collectively, solely for purposes of this Section, the
“Banks”), may have economic interests that conflict with those of the Company
and each Applicant, their respective stockholders and/or their affiliates. The
Company agrees that nothing in the Credit Documents or otherwise will be deemed
to create an advisory,


81



--------------------------------------------------------------------------------





fiduciary or agency relationship or fiduciary or other implied duty between any
Bank, on the one hand, and the Company, its stockholders or its affiliates, on
the other. The Company acknowledges and agrees that (i) the transactions
contemplated by the Credit Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Banks, on the one hand, and the Company, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) no Bank has
assumed an advisory or fiduciary responsibility in favor of the Company, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Bank has advised, is
currently advising or will advise the Company, its stockholders or its
Affiliates on other matters) or any other obligation to the Company except the
obligations expressly set forth in the Credit Documents and (y) each Bank is
acting solely as principal and not as the agent or fiduciary of the Company, its
management, stockholders or creditors or any other Person. The Company
acknowledges and agrees that the Company has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Company agrees that the
Company will not claim that any Bank has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to it, in connection with
such transaction or the process leading thereto.
SECTION 10.16    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document may be subject to the write-down
and conversion powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.




82



--------------------------------------------------------------------------------





SECTION 10.17    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Bank, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to setoff and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held, and other obligations at any
time due and owing, by such Bank or any such Affiliate, to or for the credit or
the account of the Company against any and all of the obligations of the Company
now or hereafter existing under this Agreement or any other Credit Document to
such Bank or their respective Affiliates, irrespective of whether or not such
Bank or Affiliate shall have made any demand under this Agreement or any other
Credit Document and although such obligations of the Company may be contingent
or unmatured or are owed to a branch office or Affiliate of such Bank different
from the branch office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Bank shall exercise
any such right of setoff, (x) all amounts so setoff shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Bank from its other funds and deemed held in trust
for the benefit of the Administrative Agent and the Banks, and (y) the
Defaulting Bank shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Bank as
to which it exercised such right of setoff. The rights of each Bank and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Bank or their respective
Affiliates may have. Each Bank agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
SECTION 10.18    Amendment and Restatement of Existing Credit Agreement. On the
Effective Date this Agreement shall amend, restate and supersede the Existing
Credit Agreement in its entirety, except as provided in this Section 10.18, and
the Commitments (as defined in the Existing Credit Agreement) shall be
terminated. On the Effective Date, (a) all Loans and Letters of Credit and (b)
all the rights and obligations of the parties hereto evidenced by the Existing
Credit Agreement shall be evidenced by this Agreement and shall not in any event
be terminated, extinguished or annulled but shall hereafter be governed by this
Agreement. All references to the Existing Credit Agreement in any Credit
Document or other document or instrument delivered in connection therewith shall
be deemed to refer to this Agreement and the provisions hereof. Nothing
contained herein shall be construed as a novation of the “Obligations”
outstanding under and as defined in the Existing Credit Agreement, which shall
remain in full force and effect, except as modified hereby.




[Signature Pages Follow]




83



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
COMPANY:


BRIGHTHOUSE FINANCIAL, INC.






By: /s/ Conor E. Murphy    
Name: Conor E. Murphy
Title: Executive Vice President, Chief Operating
Officer and Interim Chief Financial Officer




U.S. Federal Tax Identification No.: 81-3846992


11225 North Community House Road
Charlotte, NC 28277
Attention: Jin Chang, Treasurer
Tel: (980) 949-4289
Fax: (980) 949-3934





--------------------------------------------------------------------------------







BANKS:
JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Bank






By: /s/ Kristen Murphy    
Name: Kristen Murphy
Title: Vice President


Address for Notices (for the Administrative Agent):


JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, NCC5, 1st Floor
Newark, DE, 19713
Attention: JPM Loan and Agency Services
Tel:    (302) 634-1964
Fax:    (302) 634-4733







--------------------------------------------------------------------------------







Bank of America, N.A.,
as a Lender




By: /s/ Chris Choi    
Name: Chris Choi
Title: Director









--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION






By: /s/ Tenzin Subhar    
Name: Tenzin Subhar
Title: Vice President







--------------------------------------------------------------------------------







Wells Fargo Bank, National Association






By: /s/ Karen Hanke    
Name: Karen Hanke
Title: Managing Director











--------------------------------------------------------------------------------







BARCLAYS BANK PLC






By: /s/ Ronnie Glenn    
Name: Ronnie Glenn
Title: Director




 











--------------------------------------------------------------------------------









BNP Paribas






By: /s/ Michael Albanese    
Name: Michael Albanese
Title: Managing Director




By: /s/ Marguerite L. Lebon    
Name: Marguerite L. Lebon
Title: Vice President





--------------------------------------------------------------------------------







CITIBANK, N.A.






By: /s/ Peter Bickford    
Name: Peter Bickford
Title: Vice President & Managing Director





--------------------------------------------------------------------------------







CREDIT SUISSE AG, NEW YORK BRANCH






By: /s/ Doreen Barr    
Name: Doreen Barr
Title: Authorized Signatory




By: /s/ Brady Bingham    
Name: Brady Bingham
Title: Authorized Signatory





--------------------------------------------------------------------------------







DEUTSCHE BANK AG NEW YORK BRANCH






By: /s/ Ming K. Chu    
Name: Ming K. Chu
Title: Director




By: /s/ Virginia Cosenza    
Name: Virginia Cosenza
Title: Vice President





--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA,






By: /s/ Ryan Durkin    
Name: Ryan Durkin
Title: Authorized Signatory





--------------------------------------------------------------------------------







HSBC Bank USA, National Association






By: /s/ Daniel Hartmann    
Name: Daniel Hartmann
Title: Vice President, Financial Institutions Group





--------------------------------------------------------------------------------







MUFG Bank, Ltd.






By: /s/ Rajiv Ranjan    
Name: Rajiv Ranjan
Title: Vice President





--------------------------------------------------------------------------------







MORGAN STANLEY BANK, N.A.






By: /s/ Michael King    
Name: Michael King
Title: Authorized Signatory







--------------------------------------------------------------------------------





PNC Bank, National Association






By: /s/ Paul Gleason    
Name: Paul Gleason
Title: Vice President





